Case 1:18-cv-01599-AJT-MSN Document 50 Filed 04/15/19 Page 1 of 89 PageID# 480



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF VIRGINIA
                             (Alexandria Division)

                                      )
                                      ) No. 1:18-cv-01599-AJT-MSN
IN RE DXC TECHNOLOGY COMPANY          )
SECURITIES LITIGATION                 )
                                      ) DEMAND FOR JURY TRIAL
                                      )
                                      )
                                      )



              CONSOLIDATED CLASS ACTION COMPLAINT FOR
              VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 1:18-cv-01599-AJT-MSN Document 50 Filed 04/15/19 Page 2 of 89 PageID# 481



                                                 TABLE OF CONTENTS
                                                                                                                                  Page(s)

 I.     INTRODUCTION .............................................................................................................. 1

 II.    JURISDICTION AND VENUE ......................................................................................... 7

 III.   PARTIES ............................................................................................................................ 8

        A.         Lead Plaintiffs ......................................................................................................... 8

        B.         Defendants .............................................................................................................. 9

 IV.    SUMMARY OF THE ACTION ......................................................................................... 9

        A.         Lawrie and Saleh Orchestrate a Merger with HPE to Create DXC. ....................... 9

        B.         Throughout the Class Period, Defendants Assure The Market That The
                   Reorganization Is Proceeding Well. ..................................................................... 12

 V.     THE TRUTH IS REVEALED IN THE FALL OF 2018 .................................................. 24

        A.         Reports Emerge That DXC’s Business Is “In Chaos,” But Defendants Reaffirm
                   Their Guidance...................................................................................................... 24

        B.         The Truth Fully Emerges As Defendants Reveal An Enormous Revenue Shortfall
                   And Issue Revised Guidance Showing Decline, Not Growth. ............................. 26

 VI.    DEFENDANTS MISLED INVESTORS THROUGHOUT THE CLASS PERIOD
        ABOUT DXC’S TRANSFORMATION .......................................................................... 31

        A.         DXC’s Former Head of Global Delivery Exposes Defendants’ Deception ......... 32

        B.         Former Employees Corroborate that Defendants Made “Chaotic” and “Sub-
                   Optimal” Firing Decisions. ................................................................................... 37

        C.         Defendants Personally Learned About “Negative Impacts On Customer
                   Satisfaction” From Their Workforce Reductions. ................................................ 41

        D.         Defendants Knew That They Could Not Bring On The Resources Needed To
                   Support Their Promised Growth. .......................................................................... 44

        E.         Defendants Had Access To, And Knowledge Of, Information Undermining Their
                   Projections And Revenue Guidance. .................................................................... 48

        F.         Defendants Classified “Digital” Offerings To Manipulate The Market. .............. 50

 VII.   DEFENDANTS’ FALSE AND MISLEADING STATEMENTS AND OMISSIONS ... 52


                                                                    i
Case 1:18-cv-01599-AJT-MSN Document 50 Filed 04/15/19 Page 3 of 89 PageID# 482



          A.        Defendants’ False and Misleading Statements and Omissions Concerning DXC’s
                    Revenue Growth ................................................................................................... 52

          B.        Defendants’ False and Misleading Statements and Omissions Concerning DXC’s
                    Workforce Management and “Optimization” ....................................................... 56

          C.        Defendants’ False and Misleading Statements and Omissions Concerning DXC’s
                    “Investment in People” ......................................................................................... 63

          D.        Defendants’ False and Misleading Statements and Omissions Concerning DXC’s
                    Digital Growth ...................................................................................................... 69

          E.        Defendants Overstated the Value of the Company’s Largest Asset ..................... 69

 VIII.    LOSS CAUSATION ......................................................................................................... 71

 IX.      ADDITIONAL SCIENTER ALLEGATIONS ................................................................. 72

 X.       PRESUMPTION OF RELIANCE .................................................................................... 75

 XI.      INAPPLICABILITY OF STATUTORY SAFE HARBOR ............................................. 78

 XII.     CLAIMS BROUGHT PURSUANT TO THE EXCHANGE ACT .................................. 78

 XIII.    CLASS ACTION ALLEGATIONS ................................................................................. 80

 XIV. PRAYER FOR RELIEF ................................................................................................... 82

 XV.      JURY DEMAND .............................................................................................................. 83

 CERTIFICATE OF SERVICE ..................................................................................................... 86




                                                                    ii
Case 1:18-cv-01599-AJT-MSN Document 50 Filed 04/15/19 Page 4 of 89 PageID# 483



          Lead Plaintiffs KBC Asset Management NV and Arbejdsmarkedets Tillaegspension

 (collectively, “Lead Plaintiffs”), by and through their undersigned counsel, bring this action

 pursuant to Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”),

 and SEC Rule 10b-5 promulgated thereunder. Lead Plaintiffs bring this class action on behalf of

 themselves and all other persons or entities who purchased or otherwise acquired the

 publicly-traded securities of DXC Technology Corporation (“DXC” or the “Company”) during the

 period from February 8, 2018 to November 6, 2018, inclusive (the “Class Period”) and were

 damaged thereby (the “Class”).1

     I.   INTRODUCTION

                  This is a case where Defendants lied about the purported success of the “strategic

 roadmap” for their new Company. In direct contrast to their public statements, Defendants knew

 that their reorganization plan was cutting the Company’s workforce and reducing costs so

 aggressively that it was dramatically damaging the company’s ability to service its clients and

 impairing the Company’s long-term sustainability.

                  DXC is an information technology (“IT”) company that was formed from the

 merger of two other IT companies and began trading on the New York Stock Exchange (“NYSE”)

 on April 3, 2017. As discussed in more detail below, during the Class Period, DXC engaged in a

 ruthless cost-cutting and “workforce optimization” strategy that Defendants claimed was

 transforming the Company and positioning it for strong financial performance and growth.

                  In reality, this strategy was doing the exact opposite. By the start of the Class

 Period, DXC’s leaders had been repeatedly warned, including by their most senior management,

 that their chaotic cuts to the Company’s workforce and facilities were resulting in extreme


 1
     Unless otherwise noted, all emphasis herein is added.
Case 1:18-cv-01599-AJT-MSN Document 50 Filed 04/15/19 Page 5 of 89 PageID# 484



 customer dissatisfaction, the departure of key employees, and impeding the Company’s ability to

 secure and generate revenue on new contracts. Because confronting these facts contradicted the

 growth thesis that Defendants hold sold the market, Defendants ignored these red flags and instead

 chose to deliberately mislead investors about the purported success of their reorganization

 efforts—artificially inflating DXC’s stock price and reaping tens of millions of dollars in insider

 stock sales and unwarranted performance-based compensation awards for themselves.

                The primary architects of DXC’s reorganization strategy were Defendant

 J. Michael Lawrie (“Lawrie”) and Defendant Paul N. Saleh (“Saleh”), DXC’s Chief Executive

 Officer (“CEO”) and Chief Financial Officer (“CFO”), respectively. Defendants Lawrie and Saleh

 expressly acknowledged that DXC was in a service industry and its employees were “a key pillar”

 of the Company and that it was “critical that we have the right mix of people with the right skills

 to serve our clients[.]” Thus, during the Class Period, Defendants repeatedly told investors that

 their plan was “not just about cost reduction” from randomly slashing costs and firing employees

 to save money in the short term, but instead strengthened DXC’s business by “simplifying the

 organizational structure,” “optimizing the workforce,” and “putting quite a bit of investment” into

 a long-term strategy designed to keep existing clients satisfied and allow the Company to

 experience significant future growth.

                On February 8, 2018, the first day of the Class Period, DXC held an investor

 conference call during which Defendants reported favorable financial results and stated that they

 continued to execute on this “strategic roadmap.” Defendant Lawrie told investors that investments

 made in training employees was one of the “critical factors” that allowed DXC to generate revenue

 and grow the business. According to Lawrie, the Company was “attracting now some really good




                                                 2
Case 1:18-cv-01599-AJT-MSN Document 50 Filed 04/15/19 Page 6 of 89 PageID# 485



 talent in the cyber business,” which, in turn, permitted DXC “to more cost-effectively deliver

 existing business while staffing the required labor for new business.”

                On multiple occasions during the Class Period, Defendants made similarly positive

 statements. Defendant Lawrie, for example, repeatedly stated that DXC had “improved service

 levels for our clients,” and that the Company’s reorganization efforts were having “an enormously

 positive impact on our business.” He particularly highlighted supposed increases in “customer

 satisfaction” and on multiple occasions represented that the Company was performing well on its

 current client contracts “while staffing the required labor for new business.” Defendants also

 continuously emphasized that they were investing heavily in training their “critical” workforce.

                Along with these statements, Defendants provided positive revenue and other

 guidance to the market. On May 24, 2018, Defendants Lawrie and Saleh told the market to expect

 $21.5 billion to $22 billion in revenue for fiscal 2019—guidance indicating that Defendants’

 transformative plan was working and had managed to moderate and perhaps even turn around

 legacy IT industry trends. They reiterated this guidance on August 7, 2018, and again a week later

 during the Company’s annual shareholder meeting. During that meeting, Defendants again stated

 that DXC was “providing unsurpassed value for [its] clients.”

                In late August 2018, reports began to surface in trade publications that all was not

 well behind the scenes at DXC. An August 17, 2018 article in The Register reported that employees

 at DXC had stated that the Company was struggling to perform its client contracts because of the

 massive workforce reductions. Defendants sprang quickly into action to quash those reports,

 holding a series of meetings with analysts covering DXC and assuring those analysts that the

 Company’s clients were satisfied and the Company was well positioned for sustained growth. This




                                                 3
Case 1:18-cv-01599-AJT-MSN Document 50 Filed 04/15/19 Page 7 of 89 PageID# 486



 effort had the desired effect, ensuring that DXC’s stock price did not fall as analysts issued positive

 reports in early September 2018.

                At that same time, Defendants took advantage of DXC’s inflated stock price to

 enrich themselves through tens of millions of dollars in insider sales. For instance, during the short

 eight-month Class Period, Defendant Lawrie sold 110,540 shares of DXC stock—more than 17%

 of his holdings—for personal proceeds of more than $10 million (after selling no shares

 whatsoever for the eight months prior to the Class Period). Defendant Saleh, in turn, sold a

 staggering seventy-seven percent of his personal holdings for more than $9 million in proceeds

 during the Class Period. All of these sales were made at the same time that these Defendants were

 making aggressively positive statements to the market regarding the supposed success of DXC’s

 reorganization efforts.

                Unfortunately for investors, the reality inside DXC stood in stark contrast to

 Defendants’ rosy public statements. As Defendants Lawrie and Saleh knew, in their efforts to

 reduce costs in order to report seemingly strong short-term financial performance, they had caused

 DXC to make such drastic workforce reductions that the Company was becoming unable to deliver

 on its client contracts and client dissatisfaction was running at an all-time high. Numerous former

 employees of DXC have stated that the so-called “workforce optimization” Defendants had

 enacted was, in reality, little more than earnings management in disguise—a system of arbitrary

 quotas that fired workers by the tens of thousands and was selectively timed to present the most

 favorable quarterly and yearly financial reports. As detailed below, former employees have

 explained that these cuts were made with no real plan other than to improve the Company’s

 short-term results, and targeted knowledgeable, longer-tenured (and thus more expensive) senior

 personnel.




                                                   4
Case 1:18-cv-01599-AJT-MSN Document 50 Filed 04/15/19 Page 8 of 89 PageID# 487



                There can be no question that Defendants knew their public assurances about the

 success of DXC’s reorganization efforts and long-term business prospects were false. DXC’s most

 senior executives expressly told Defendants about the severe issues behind the scenes. The

 workforce reductions fell most heavily on the largest of the Company’s three divisions, referred to

 as “Delivery,” which included the tens of thousands of employees who were tasked with actually

 performing the contracts DXC had with its clients. (The two other functional divisions of the

 Company were “Build” and “Sell.”). At the start of the Class Period, the senior executive in charge

 of this division and its approximately 120,000 employees was Executive Vice President, Head of

 Global Delivery, Stephen J. Hilton (“Hilton”), who reported directly to Defendant Lawrie and was

 listed in DXC’s SEC filings as one of the five top named executive officers of DXC.

                In a complaint filed in federal court for the Southern District of New York, Hilton

 v. DXC, No. 19-cv-01157 (S.D.N.Y. Feb. 6, 2019) (the “Hilton Complaint”), Hilton details how

 Defendant Lawrie had focused so extensively on cutting costs and firing employees in order to

 present rosy short-term financials to Wall Street, that the Company was dangerously impaired in

 its ability to actually ‘Deliver’ on its client service contracts. Hilton explains how he personally

 warned Lawrie that the pace of DXC’s cost cutting and massive layoffs was having direct

 “negative impacts on customer satisfaction” and compromised DXC’s long-term success, and how

 Lawrie’s budgets and forecasts were unachievable.

                As Hilton put it, the precipitous cuts that Defendant Lawrie forced on the Company

 were “disastrous for DXC’s long-term revenue,” because they would hamstring the Company’s

 customer satisfaction and relationships. Hilton “repeatedly advised Lawrie” about these issues, but

 Lawrie pushed forward with a “chaotic and non-collaborative” layoff effort that harmed DXC.

 Hilton further alleges that Lawrie terminated him and attempted to deprive him of millions of




                                                  5
Case 1:18-cv-01599-AJT-MSN Document 50 Filed 04/15/19 Page 9 of 89 PageID# 488



 dollars of stock options to which Hilton was entitled because he directly confronted Lawrie about

 these issues.

                 The Hilton Complaint also attaches an internal letter written by Defendant Lawrie

 himself on May 15, 2018. In this letter, Lawrie says that Hilton had failed to achieve the required

 cost-cuts and imperiled DXC relationships, and accuses Hilton of “material misconduct” and a

 “substantial and will failure to render services.”

                 Defendants concealed these shocking developments from the public. To the

 contrary, less than ten days after writing his alarming letter to Hilton, Lawrie spoke to investors

 on the Company’s earnings call for the conclusion of its first fiscal year and disclosed not a hint

 of the failures he claimed were occurring in Hilton’s division. To the contrary, he bragged that

 Defendants had “really successfully completed the overall year 1 integration road map,” had

 “track[ed] a bit ahead of plan on revenue,” and “profit was . . . better than expected as we were

 able to accelerate many of the cost takeout synergies[.]” Indeed, as for Hilton’s division, Lawrie

 told investors that “our delivery teams continued to drive increased productivity while improving

 service levels for our clients.”

                 These public statements cannot be squared with Defendant Lawrie’s internal letter

 to Hilton. Nor can they be squared with information obtained from multiple former employees

 who, as described in more detail below, note that by the start of the Class Period, “Delivery” was

 on “pins and needles” because they simply did not have enough skilled employees to execute on

 their customer contracts. As experienced and essential employees were forced out, the problem

 only worsened and clients expressed enormous frustration with the Company. Numerous former

 employees noted that Lawrie knew (but did not care) that his workforce reductions “could not be




                                                      6
Case 1:18-cv-01599-AJT-MSN Document 50 Filed 04/15/19 Page 10 of 89 PageID# 489



 achieved at the pace required by his internal budget” and the Company was struggling to keep

 customers satisfied and marshal the resources to generate revenue from new contracts.

                On October 24, 2018, the truth began to emerge when The Register published

 another article reporting that DXC had fired a senior executive named Karan Puri (“Puri”). Puri

 had been hired just months before with Lawrie describing him as a “top-notch senior IT services

 business leader.” The article quoted insiders at DXC who stated that the Company was

 “descending into turmoil” and in early October Lawrie had called a “town hall” meeting where

 he announced additional firings and blamed Puri for a “10-15 percent shortfall in [forecast]

 revenues.” This news caused DXC’s stock price to decline by more than 16%, from $87.56 per

 share to $73.25 per share.

                The Company responded by filing a Form 8-K “in response to today’s movement

 in the stock of DXC” that reiterated the Company’s previous EPS guidance. On November 6, 2018,

 DXC filed another Form 8-K, which reported the Company’s second quarter fiscal year 2019

 earnings. This Form 8-K disclosed that the Company had in fact—as Defendant Lawrie had been

 warned internally—suffered a disastrous 8% decline in year-over-year revenue, with a revenue

 shortfall of more than $440 million. As a result, DXC’s stock price dropped over 12%, from $72.21

 per share to $63.21 per share, on extremely high trading volume.

  II.   JURISDICTION AND VENUE

                The claims asserted herein arise under Sections 10(b) and 20(a) of the Exchange

 Act, 15 U.S.C. §§ 78j(b) and 78t(a), and Rule 10b-5 promulgated thereunder by the SEC, 17 C.F.R.

 § 240.10b-5.

                This Court has jurisdiction over the subject matter of this action pursuant to 28

 U.S.C. §§ 1331 and 1337, and Section 27 of the Exchange Act, 15 U.S.C. § 78aa.




                                                7
Case 1:18-cv-01599-AJT-MSN Document 50 Filed 04/15/19 Page 11 of 89 PageID# 490



                 Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) and Section 27 of

 the Exchange Act, 15 U.S.C. § 78aa(a). DXC maintains its corporate headquarters in Tysons,

 Virginia, which is situated in this District, conducts substantial business in this District, and many

 of the acts and conduct that constitute the violations of law complained of herein, including the

 preparation and dissemination to the public of materially false and misleading information,

 occurred in this District.

                 In connection with the acts alleged in this Complaint, Defendants, directly or

 indirectly, used the means and instrumentalities of interstate commerce, including the mails,

 interstate telephone communications, and the facilities of the national securities markets.

 III.    PARTIES

         A.      Lead Plaintiffs

                 Lead Plaintiff KBC Asset Management NV (“KBC”) is a Belgium-based

 institutional investor established in 2000 that provides its services to pension funds, insurance

 companies, banks, and other private customers. As of the end of 2017, KBC managed assets of

 approximately EUR 219 billion (approximately $248 billion). As reflected in KBC’s certification

 on file with the Court (ECF No. 22-2), KBC’s funds purchased shares of DXC stock on the NYSE

 during the Class Period and suffered damages as a result of the violations of the federal securities

 laws alleged in this Complaint.

                 Lead Plaintiff Arbejdsmarkedets Tillægspension (“ATP”) is a Denmark-based

 pension fund established in 1964 that provides retirement allowances and other benefits to Danish

 citizens. At the end of 2018, ATP managed more than 785 billion DKK (approximately $119

 billion) in net assets for the benefit of more than 5 million members. As reflected in ATP’s

 certification on file with the Court (ECF No. 22-2), ATP purchased shares of DXC stock on the




                                                   8
Case 1:18-cv-01599-AJT-MSN Document 50 Filed 04/15/19 Page 12 of 89 PageID# 491



 NYSE during the Class Period and suffered damages as a result of the violation of the federal

 securities laws alleged in this Complaint.

        B.      Defendants

                Defendant DXC Technology Company is incorporated in the state of Nevada and

 trades on the NYSE under the symbol “DXC.” The Company’s principal place of business is

 located at 1775 Tysons Boulevard, Tysons, Virginia 22102.

                Defendant J. Michael Lawrie (“Lawrie”) has served as DXC’s Chairman of the

 Board, President, and Chief Executive Officer since April 1, 2017. Prior to starting DXC, Lawrie

 served as the Chief Executive Officer of Computer Sciences Corporation (“CSC”), beginning on

 March 19, 2012.

                Defendant Paul N. Saleh (“Saleh”) has served as DXC’s Executive Vice President

 and Chief Financial Officer since April 1, 2017. Prior to starting DXC, Saleh served as CSC’s

 Chief Financial Officer, beginning on May 23, 2012.

                Defendants Lawrie and Saleh are collectively referred to herein as the “Individual

 Defendants.”

 IV.    SUMMARY OF THE ACTION

        A.      Lawrie and Saleh Orchestrate a Merger with HPE to Create DXC.

                DXC was formed on April 1, 2017 through the merger of CSC and Hewlett Packard

 Enterprise Company (“HPE”). Founded in 1959, DXC’s primary predecessor, CSC, grew

 dramatically during the 1990s, as large companies and the United States government moved to

 outsource IT operations.

                Defendants Lawrie and Saleh joined CSC as CEO and CFO, respectively, in 2012,

 at a time when CSC was embroiled in turmoil. An internal investigation conducted by outside

 counsel in 2011 had revealed that CSC and its former executives had falsified financial results to


                                                 9
Case 1:18-cv-01599-AJT-MSN Document 50 Filed 04/15/19 Page 13 of 89 PageID# 492



 hide losses from a failed deal with the United Kingdom’s National Health Service. After Lawrie

 and Saleh joined the company, CSC settled related securities fraud claims with the SEC for $190

 million and with a class of injured shareholders for $97.5 million in a civil class action in this

 District.

                In the wake of these scandals, CSC’s old guard was replaced with Lawrie and Saleh.

 They immediately implemented significant cost-cutting and outsourcing, that had the short-term

 effect of raising CSC’s stock price. However, while an August 1, 2015 article in The Washington

 Post noted that CSC could be viewed as “a case study of everything people think is wrong with

 American capitalism: Misleading investors through rosy accounting. Golden parachutes and

 excessive executive pay. Ruthless cost-cutting and outsourcing of jobs overseas. Plumping up

 share prices through stock buybacks, special dividends and other feats of financial engineering.”

                By 2016, the negative news that had plagued CSC—which included several notable

 contract losses and employment disputes under Lawrie and Saleh’s management– had created what

 was described in the press as “toxic” brand association for the company.

                In May 2016, Defendants Lawrie and Saleh announced their intention to create a

 new company through the merger of CSC and HPE, from which Defendants would form DXC.

                At the first DXC investor day for analysts on March 29, 2017—just prior to the

 close of the acquisition—Defendant Lawrie told investors that Defendants had a “very

 straightforward” plan: DXC would overcome the declining traditional IT market by leveraging the

 combined client base of CSC and HPE to drive costs lower, and in turn convince those clients to

 “reinvest that savings back into modernizing your application portfolio” and embark on a “Digital

 Transformation” through DXC’s digital solutions and services.




                                                10
Case 1:18-cv-01599-AJT-MSN Document 50 Filed 04/15/19 Page 14 of 89 PageID# 493



                 Thus, critical to this plan, were the billions of dollars in synergies that Defendants

 said would allow the Company to generate $2.5 billion in cost-savings over DXC’s first three

 years, with $1 billion in cost-savings in DXC’s first year alone.

                 Chief among these “cost-savings” efforts was Defendants’ “workforce

 optimization” plan, pursuant to which DXC would fire thousands of employees. Given the

 reasonable concern that such a massive disruption to the Company’s workforce could threaten the

 Company’s ability to deliver, Defendants actively reassured the market that the Company’s

 cost-cutting efforts were not hurting the Company’s “critical” ability to execute for clients. For

 example, on August 8, 2017, Defendant Lawrie stated on an investor conference call, “[W]e put 2

 pretty big companies together and launched it, and we didn’t see the disruption. We didn’t see the

 disruption in our service delivery, which is critical. And we saw the sales engine continue to go.”

                 As Defendant Lawrie himself said, Defendants made these reassuring statements

 because, “[a]s a services business, our people are a key pillar of our strategy . . . it’s critical that

 we have the right mix of people with the right skills to serve our clients and to drive innovation

 and to compete in a very dynamic workplace.” In the same vein, Lawrie assured investors that the

 Company was aggressively investing in training for its employees, stating: “We’re investing to

 enhance and increase the skills, knowledge and capabilities of our global workforce,” including

 platforms “to identify and engage new pools of talent in near real-time . . . enabl[ing] us to bring

 new people and skills to DXC as we need them.” Thus, Lawrie assured investors, while Defendants

 were “executing fairly expeditiously” on the synergies, they were “at the same time investing in

 the future,” including by investing in DXC’s remaining personnel.




                                                   11
Case 1:18-cv-01599-AJT-MSN Document 50 Filed 04/15/19 Page 15 of 89 PageID# 494



                 On September 8, 2017, Lawrie told the audience at a Citi Global Technology

 Conference that “the whole workforce optimization is pretty much progressing exactly as we

 thought it would. We have delayered the organization.”

          B.     Throughout the Class Period, Defendants Assure The Market That The
                 Reorganization Is Proceeding Well.

                 1.     The Individual Defendants reassure the market by boasting that they
                        had cut $1 billion in costs ahead of schedule.

                 On January 18, 2018—just before the start of the Class Period—The Register

 reported the existence of an internal DXC memorandum sent by Defendant Lawrie revealing that

 DXC had upended its entire management structure, including most prominently the termination of

 Executive Vice President and General Manager Mike Nefkens, who had come over from HPE. In

 addition, Lawrie stated that DXC would appoint as General Manager for the Americas region

 someone whom Lawrie described in the memo as “a top-notch senior IT services business leader

 who has driven growth across multiple industry verticals in the region”—later revealed to be Puri.

 As quoted by The Register, Lawrie stated that the regions and industries portion of DXC would

 now report to Lawrie himself to “improve agility and speed of decision-making.” Lawrie

 emphasized that “[a]ll of the changes being announced today have a single goal: creating long-

 term growth and success for DXC and our people. We will more effectively engage our clients,

 partners and employees, and will better position the company to innovate, sell, deliver and grow.”

                 The Class Period begins on February 8, 2018, when Defendants issued a press

 release announcing DXC’s third quarter fiscal year 2018 results,2 which quoted Defendant Lawrie

 as stating that DXC had “continued to execute on our strategic roadmap during the third quarter,




 2
     DXC uses a fiscal year ending on March 31.


                                                  12
Case 1:18-cv-01599-AJT-MSN Document 50 Filed 04/15/19 Page 16 of 89 PageID# 495



 during which the company delivered year-over-year and sequential growth in earnings per share,

 margins and cash flow.”

                During a conference call held after the close of business on February 8, 2018,

 Defendants explicitly tied the Company’s improved financial performance to their cost-cutting

 efforts. For example, Defendant Lawrie stated that the Company’s improved earnings “reflect[ed]

 ongoing cost actions we’re taking, consistent with the synergy plans outlined at our Investor Day.”

 Lawrie claimed that DXC had “continued to achieve merger integration milestones” by already

 reaching the $1 billion in cost savings projected for the fiscal year—with one quarter still left in

 DXC’s fiscal year—and as a result the Company was now “on track to deliver $1.1 billion or more

 of year 1 cost savings, which implies roughly $1.6 billion of run rate cost saving exiting fiscal

 2018.”

                Lawrie attributed the cost savings to “workforce optimization actions, including the

 acceleration of management reductions and the global deployment of our automation program,”

 Bionix. Lawrie assured investors that the Company’s massive workforce reductions actually

 improved performance by allowing DXC “to more cost-effectively deliver existing business while

 staffing the required labor for new business.”

                The “new business” Defendant Lawrie was referring to was the Company’s

 purported mission of “Digital Transformation,” which Defendants continued to tell investors was

 the Company’s future for growth. During the call, Lawrie described how he personally had

 traveled on the road for two weeks visiting clients, and confirmed that they “all have plans” to

 digitize and needed help doing so from companies like DXC. As opposed to the overarching focus

 on cost savings in the business generally, Lawrie and Saleh spoke of the investments being made

 to capture this demand for digital services. While Lawrie acknowledged that “there’s a lot of work




                                                  13
Case 1:18-cv-01599-AJT-MSN Document 50 Filed 04/15/19 Page 17 of 89 PageID# 496



 to do to capture that demand,” he assured investors that DXC had taken significant steps towards

 that work. For example, he said that Defendants were “making a big, organic investment around

 trying to ignite . . . digital sales” by, among other things, specialization: “beginning to move in a

 direction of having one team responsible for the legacy or the run environments that we have, and

 then a separate team that is focused, in many cases, on disintermediating and driving digital

 platform growth.”

                Lawrie also stated that Defendants would convert this “pipeline growth” into

 revenue for DXC through “the investment we’re making in reskilling our people.” Despite the

 Company’s layoffs of tens of thousands of employees, Lawrie emphasized that the hunt for new,

 skilled people was a major focus that was already paying off, stating: “We are definitely attracting

 now some really good talent in the cyber business” by “reengineering some of our most

 fundamental business processes, how we hire, how we recruit, how we onboard, how we train,

 how we retain. That whole end-to-end process around people is absolutely critical to a business

 that is people-based.”

                Ultimately, Defendant Lawrie assured investors that DXC was making progress in

 “reshaping . . . capabilities relative to what clients are looking for,” and noted that the creation of

 DXC “ha[d] not only generated significant synergies, as we are witnessing in terms of the results

 that are being published in here, but really is allowing us to respond and scale, and scale. . . .

 [A]nd we think that’s going to have long-term benefit.”

                On February 9, 2018, Defendants filed DXC’s Form 10-Q for the third quarter fiscal

 year 2018, which reiterated and expanded on some of the same messages.

                Analysts responded positively to Defendants’ statements. For example, in its

 February 8, 2018 analyst report, Jefferies reported that the Company’s “profit beat was driven by




                                                   14
Case 1:18-cv-01599-AJT-MSN Document 50 Filed 04/15/19 Page 18 of 89 PageID# 497



 cost synergies from workforce optimization and automation,” with the “ongoing cost-cutting

 actions” creating “increasingly healthy” operating margins across the Company.

                Likewise, also on February 8, 2018, an analyst for SunTrust Robinson Humphrey

 wrote that DXC’s “pipeline of work appears strong,” citing “gains in digital.” This analyst praised

 Lawrie and Saleh, noting that “[o]nce again, the management team met high expectations in

 driving margin improvement through efficiency gains, vendor management, cost control and

 profitable new work.” The report concluded by valuing DXC shares “between $108 and $118 per

 share in the next 12 months”—approximately $28 to $38 more than it was trading at the close of

 the market that day—citing “the opportunity for continued growth through both acquisitions and

 execution.”

                Another analyst, Evercore ISI (“Evercore”), wrote that DXC’s earnings release

 revealed “healthy demand globally, particularly in digital and demonstrating DXC’s strong

 technology partnerships, which continue to deepen as DXC expands its digital assets through

 internal investments, people, and acquisitions.”

                The market reacted positively to Defendants’ February 8 and 9 statements, with the

 Company’s stock climbing 5.7% on February 9, 2018.

                Throughout the quarter, Defendants met separately with analysts and made positive

 statements about DXC’s sales and targeted staffing growth. For example, on March 15, 2018,

 Susquehanna published an analyst report entitled “DXC Technology: Meeting Reveals Improved

 Growth Prospects,” which stated that “[m]eetings suggest increased conviction around growth

 prospects in DXC’s ~$4 bln Digital practice,” as “CEO Lawrie has committed to his sales

 organization to invest for growth in Digital, with the company beginning to hire aggressively in

 areas such as Analytics.” The Susquehanna report also described being told “about a focused




                                                    15
Case 1:18-cv-01599-AJT-MSN Document 50 Filed 04/15/19 Page 19 of 89 PageID# 498



 strategy” for digital sales where “the legacy CSC and HPE sales force is being trained to take

 Analytics into the customer” with the use of “separate digital account leaders . . . pushing and

 driving revenue in those businesses.”

                In a presentation available publicly on the DXC website on April 17, 2018, DXC

 told investors that the Company was “different” in part because of its “World-Class Talent,”

 stating, “We are investing to attract and upskill the talent who will lead global business tomorrow.”

 DXC also promoted the Company’s “[d]eep experience in digital solutions,” purporting to have

 tens of thousands of qualified digital employees. The presentation also promised DXC’s

 “continued investment to upskill and attract next-level talent,” with “22K+ certifications

 completed in FY16.” In conclusion, the presentation quoted Defendant Lawrie: the Company’s

 clients were “facing major disruptive changes” that Defendants were “meeting . . . with highly

 talented people.”

                Defendants continued these upbeat messages in announcing DXC’s fiscal year

 earnings on May 24, 2018. In a press release issued that day, Defendant Lawrie stated that DXC

 “successfully executed on our strategic roadmap” and “continue[d] to invest in our digital

 capabilities and strategic partnerships, and we achieved strong growth in digital this year.”

                Defendants went even farther during the earnings call that day, with Defendant

 Lawrie stating that “[p]rofit during the first year was . . . better than expected” thanks to “execution

 of the synergy plans we outlined at our Investor Day last March, including workforce optimization,

 supply chain efficiencies, policy harmonization and facilities rationalization.” Defendant Saleh

 likewise attributed the Company’s “improvement in profitability” to “cost actions we’ve taken to

 optimize our workforce, harmonize our policies, extract greater supply chain efficiencies and

 rationalize our real estate footprint,” stating specifically that DXC had “continued to rebalance our




                                                   16
Case 1:18-cv-01599-AJT-MSN Document 50 Filed 04/15/19 Page 20 of 89 PageID# 499



 workforce” by reducing DXC’s labor base by nearly 12.6% in the prior year, even as Defendants

 had hired “roughly 20,000 new employees during the year with a significant focus on digital

 capabilities.”

                  Defendants assured investors that these net reductions in the overall labor base did

 not negatively impact the Company’s execution, but had actually improved performance.

 Defendant Lawrie equated “significant reductions [in headcount]” as synonymous with “increased

 productivity,” and boasted, “Our delivery teams continued to drive increased productivity while

 improving service levels for our clients.” Likewise, when asked by an analyst to “broadly outline

 . . . some of the work you’re going to be doing on – the current drive revenue growth,” Lawrie

 focused on DXC’s achievements in improved customer service and ability to improve customer

 satisfaction results, affirmatively stating that “improved service levels . . . has an enormously

 positive impact on our business.” Lawrie concluded by telling investors that, “Our customer

 satisfaction last year went up. So in the first year of integration, all we did, customer satisfaction

 continued to increase. So continuing to drive our cost structure and the productivity and improve

 service delivery is an absolutely critical objective as we look out.”

                  In addition, Defendant Lawrie emphasized that “workforce management, the

 reskilling of our people is a key priority [for] our whole digital initiative as we continue to want

 to increase the percent of revenue that we get from digital to offset the natural headwinds we have

 in the ITO business, some of the other legacy businesses[.]” Lawrie added that DXC “continue[s]

 to invest in our people,” highlighting that DXC employees had in the last year “completed more

 than 1.5 million hours of training with a heavy focus on digital certifications” and that Defendants

 had “expanded our sales training and certification program beyond our go-to-market teams, and

 more than 17,000 employees have completed the training and passed the certification exam.”




                                                   17
Case 1:18-cv-01599-AJT-MSN Document 50 Filed 04/15/19 Page 21 of 89 PageID# 500



                Ultimately, Defendant Lawrie told investors, Defendants’ strategy “is beginning to

 get some real traction with our larger clients,” and stated, “No question, we’re seeing some

 momentum in growth. I mean, I haven’t been on a lot of earnings calls where I could actually use

 the word growth before the number.” Alongside that backdrop, Defendants provided DXC’s fiscal

 year 2019 guidance, telling investors to expect revenue of $21.5 billion to $22 billion; EPS of

 $7.75 to $8.15; and adjusted free cash flow of 90% or more of adjusted net income (the “Fiscal

 Year 2019 Guidance”). Discussing the “cadence” of the Fiscal Year 2019 Guidance, Defendant

 Saleh stated, “I think what we will see is a relatively consistent performance throughout the year,

 growing a little bit more in the second half of the year on a sequential basis.”

                Analysts reacted positively to Defendants’ statements of disciplined cost-cutting,

 digital growth, and revenue guidance. In its May 24, 2018 report, Jefferies described the Fiscal

 Year 2019 Guidance as “a notable acceleration,” and adding that “[c]ontinued cost savings and

 revenue acceleration help to keep this story going in F19. The company sounded a confident tone

 around revenue acceleration . . . driven by solid demand for enterprise application transformation

 projects and other digital capabilities.” In its May 25, 2018 report, J.P. Morgan wrote that “the

 underlying theme of solid execution on cost cutting remains intact” and that it was “continu[ing]

 to recommend DXC as a top pick in our coverage universe. . . .”

                On May 29, 2018, DXC filed its Form 10-K for fiscal year 2018, which was signed

 by the Individual Defendants and reiterated many of the same claims Defendants had made days

 earlier. For example, Defendants stated in the filing that, “[d]uring fiscal 2018, we surpassed our

 first year HPES Merger integration milestones, delivering over $1 billion of year one cost take-out

 . . . primarily driven by workforce optimization actions including the acceleration of management

 reductions and the global deployment of our automation program, Bionix.” Indeed, in the Form




                                                  18
Case 1:18-cv-01599-AJT-MSN Document 50 Filed 04/15/19 Page 22 of 89 PageID# 501



 10-K, Defendants further described their restructuring plan, stating that it had been developed “to

 optimize the Company’s operations in response to a continuing business contraction” and included

 “initiatives . . . intended to reduce the company’s core structure and related operating costs,

 improve its competitiveness, and facilitate the achievement of acceptable and sustainable

 profitability” by “focus[ing] mainly on optimizing specific aspects of global workforce, increasing

 the proportion of work performed in low cost offshore locations and re-balancing the pyramid

 structure.”

                The Form 10-K assured investors that the cost-cutting had not weakened the

 Company’s ability to increase sales and service customers, but had, instead, “further enhanced our

 workforce management processes to cost-effectively deliver existing business while staffing the

 required labor for new business.”

                As with the earnings release days earlier, the market accepted and reacted positively

 to Defendants’ representations. For example, SunTrust issued a report that day entitled, “A Cleaner

 Story on the Horizon; Reiterate Buy.” In it, SunTrust wrote that “Revenue guidance . . . was solid

 in our view” and noted positively that DXC’s “workforce optimization” had “reduced headcount”

 while still “continu[ing] to invest in retraining and re-skilling employees.”

                2.      The Individual Defendants emphasize DXC’s customer satisfaction as
                        they tell investors that the Company is on track.

                On June 29, 2018, DXC filed its annual proxy statement (the “June 2018 Proxy”).

 In it, Defendants claimed that the Company’s “performance in fiscal 2018” had “exceed[ed] its

 external expectations on revenue, profitability, and customer satisfaction,” including “stable

 revenue” and “$1.1 billion of in-year synergies during fiscal 2018 driven by policy harmonization,

 workforce optimization, supply chain, and facilities rationalization.” The June 2018 Proxy further

 emphasized that Defendants’ “continued focus on customer satisfaction,” which was a “key



                                                  19
Case 1:18-cv-01599-AJT-MSN Document 50 Filed 04/15/19 Page 23 of 89 PageID# 502



 metric” in the Company’s executive compensation awards, had “yielded fiscal 2018 revenue,

 EBIT, and customer satisfaction results that exceeded external expectations.” The June 2018

 Proxy also revealed that, owing to DXC’s “strong fiscal 2018 performance,” including a 100%

 rating for “customer satisfaction,” Defendant Lawrie earned a $2.5 million cash bonus, which the

 Company’s Compensation Committee then doubled to $5 million in recognition of his “key

 leadership roles” played in “catalyzing the merger synergies that contributed to strong revenue and

 profitability results.” This $5 million cash bonus was on top of his salary of $1.25 million. For the

 same reasons, Defendant Saleh received a 110% bonus on top of his salary, which was likewise

 doubled by the Compensation Committee, netting a total bonus of $1.584 million. These cash

 bonuses were themselves in addition to the already enormous stock and option-based awards given

 to the Individual Defendants that year, which brought Lawrie and Saleh’s compensation totals to

 $32.185 million and $6.918 million, respectively.

                In announcing DXC’s earnings for the first quarter of fiscal year 2019 on August

 7, 2018, Defendants disclosed that they had further cut the Company’s workforce by thousands

 more employees, but again stressed that these cuts did not sacrifice client satisfaction. To the

 contrary, Lawrie again claimed that DXC was cutting while also “improving client service levels”

 through new techniques, stating, “For the first time in my career, we’re achieving operating

 leverage in this business . . . . By automating core processes and tasks, we are able to scale client

 volumes and revenue without increasing variable costs” such as “labor investment.” Similarly,

 Lawrie stated that the Company was “leveraging artificial intelligence, machine learning and bots

 . . . to eliminate labor from many processes.”

                Yet, even as they boasted of their ability to cut thousands of jobs, Defendants

 acknowledged that a skilled workforce was “absolutely critical” for the Company to achieve the




                                                  20
Case 1:18-cv-01599-AJT-MSN Document 50 Filed 04/15/19 Page 24 of 89 PageID# 503



 Company’s Fiscal Year 2019 guidance and broader strategic plans. Accordingly, Defendant

 Lawrie explained that Defendants were “making big investments” in the hiring and re-skilling of

 people that we have to deploy” on the Company’s growing digital opportunities. Defendant Saleh

 concurred, stressing to investors, “I also want to tell you that we’re reinvesting in the business. It’s

 not just about cost reduction. We are -- as we mentioned, across the way, we’re putting quite a bit

 of investment in our digital transformation ourselves and up-skilling our employee base and also

 training them and also attracting new talent . . . .”

                 The market once again reacted positively to Defendants’ statements. In Evercore’s

 August 7, 2018 report, the analyst wrote that the results “reflect[ed] DXC’s continual stabilization

 of declines in its legacy, traditional IT business” and reiterated its Outperform rating. Morgan

 Stanley even more assuredly wrote in its August 8, 2018 report that “revenue [is] approaching an

 inflection toward growth” as “Digital growth remains healthy.” Susquehanna similarly wrote that

 “we sense increased confidence that DXC’s plan is working and the surviving commercial business

 is easier to manage.” In its August 13, 2018 report, CFRA reiterated its “Strong Buy opinion,”

 noting that the Company’s workforce reduction success was “a rarity in the IT consulting space

 where higher sales usually require linear headcount investment.”

                 On August 8, 2018, media reports noted that DXC share price had increased nearly

 3.4% over the past month, and its market capitalization had jumped by $1 billion. When compared

 with the S&P 500 Index, which had fallen 2.9% in that same time period, this represented a relative

 price increase of 6.2%. This news demonstrated that DXC’s shares had their best month since the

 month ending March 7, 2018.

                 On August 15, 2018, Defendant Lawrie hosted DXC’s annual shareholder meeting,

 where he boasted, “Today, DXC is a stronger and more versatile leading end-to-end global




                                                   21
Case 1:18-cv-01599-AJT-MSN Document 50 Filed 04/15/19 Page 25 of 89 PageID# 504



 technology services business that is providing unsurpassed value for our clients, partners and

 shareholders, along with growth opportunities for our people. And we’re building on the

 momentum established during the first 16 months with a focus on a number of key areas.”

                  The “[f]irst and foremost” “key area,” according to Defendant Lawrie, was DXC’s

 “continued shift to digital.” Another “key area” was “continuing to invest in our people,” with

 Lawrie noting that “DXC employees have completed more than 1.5 million hours of training with

 a focus on digital and expanded sales certifications. And we’re continuing to ramp up training and

 certification programs and are recruiting people with the right next-gen skills.” Lawrie said that

 Defendants would “continue to focus on [this] core priorit[y]” by “making smart strategic

 investments, especially in our people.”

                  Finally, Defendant Lawrie reiterated the Fiscal Year 2019 Guidance, stating

 Defendants’ “first quarter performance positions us well to deliver on our financial targets for

 fiscal 2019” and that “the progress we have made has enabled us to make the pivot to growth,

 positioning DXC to capitalize on the vast digital opportunities ahead across all industry and

 offering areas. . . . ”

                  That day, shareholders voted in favor of Defendants’ recommendations, ensuring

 that Lawrie’s control of the Company remained unchecked.

                  Yet, just two days later, on August 17, 2018, The Register reported on additional

 staff firings at DXC, including that “customer support delivery – we are told by DXCers – is

 strained due to the headcount reduction . . . .”

                  In response, Defendants met with analysts to deflect concerns about the Company’s

 growth and reiterate the Company’s revenue guidance. For example, on August 31, 2018, SunTrust

 issued an analyst report entitled “Continued Margin Expansion; Building Roots of Growth;




                                                    22
Case 1:18-cv-01599-AJT-MSN Document 50 Filed 04/15/19 Page 26 of 89 PageID# 505



 Takeaways from Investor Meetings,” in which it described “data analysis and hosting meetings

 with DXC,” after which the analyst “remain[s] positive on the firm’s ability to drive steady margin

 expansion over the next 4-6 quarters.” Noting as a “key topic” the Company’s “growth potential

 and revenue trajectory,” the analyst wrote that “Digital is likely to be a key growth driver – and

 the company believes it could growth 25% CAGR over next 3 years (including tuck-ins) offsetting

 declines in areas of legacy technology services work.” The report also noted that DXC “believes

 it has competitive advantages in . . . steadily improving operational efficiency.” SunTrust

 concluded by reiterating its Buy rating and estimates based on the Company’s guidance.

                Similarly, on September 5, 2018, Evercore published an analyst report describing

 a meeting it had that day with Defendant Saleh and Jonathan Ford, DXC’s Head of Investor

 Relations. The analyst wrote that the meetings “reinforced our conviction that, over time, DXC

 should generate sustainable constant currency revenue growth driven by recent investments in

 Cloud and Digital,” and concluded, “Near-term Revenue Growth Likely: In 2H/FY19, DXC

 should achieve constant currency revenue growth for the first time aided by easier year-over-year

 comps, a moderation in declines in the legacy business, and 20%+ growth in Digital.” The report

 also noted that Defendant Saleh “continues to see room to expand margin” through, among other

 things, additional workforce optimization. In a report issued the following month, on October 24,

 2018, Evercore elaborated further on this September 5, 2018 meeting, stating that Defendant Saleh

 had explicitly “confirmed to us that in 2H/FY19, DXC should achieve constant currency,

 organic revenue growth for the first time.”




                                                 23
Case 1:18-cv-01599-AJT-MSN Document 50 Filed 04/15/19 Page 27 of 89 PageID# 506



  V.     THE TRUTH IS REVEALED IN THE FALL OF 2018

         A.      Reports Emerge That DXC’s Business Is “In Chaos,” But Defendants
                 Reaffirm Their Guidance.

                 On October 24, 2018, The Register published an “exclusive” article titled “DXC

 axes Americas boss amid latest deck chair musical.” Citing an internal October 9, 2018

 memorandum from Defendant Lawrie, The Register article revealed that the Company had

 abruptly fired the head of its Americas sales force, Puri. Puri had only been hired at DXC in

 January 2018, and had been touted by Lawrie at the time as “a top-notch senior IT services business

 leader who has driven growth across multiple industry verticals in the region” (¶39).

                 Quoting a DXC insider, the article stated that “DXC is descending into turmoil,”

 and that Lawrie had earlier in October called a “town hall” meeting during which he announced

 more firings and also “blamed Puri for a 10 to 15 per cent shortfall in [forecast] revenues.” But,

 according to the insider, “There is no way Puri can have had any real chance to move the needle

 in the short time he was in office and this ‘revolving door’ style of leadership is what goes on at

 DXC.”

                 Finally, after noting that “The Register has often spoken to company sources that

 were concerned about the impact on serving customers,” the article stated, “One of our sources on

 this occasion told us ‘the company is in chaos as all the cuts are leading to mounting customer

 complaints.’”

                 The news caused a rapid drop in DXC’s stock price on high trading volume. The

 Company quickly responded in a Form 8-K filed before the close of business that day, titled “[i]n

 response to today’s movement in the stock of DXC.” The Form 8-K stated, “the Company

 reiterated guidance stated previously of earnings per share of $7.75 to $8.15 for Fiscal 2019, and

 that it is trending toward the higher end of that range.” Later that day, the Company filed another



                                                 24
Case 1:18-cv-01599-AJT-MSN Document 50 Filed 04/15/19 Page 28 of 89 PageID# 507



 Form 8-K “clarifying the statement issued earlier today in its Form 8-K”—and again reaffirming

 its guidance.

                 Notwithstanding the Company’s reassurances, the facts reported in The Register

 caused the Company’s stock price to plummet 16.3% on high trading volume of 9.5 times its

 average daily volume, declining from $87.56 per share at the market close on October 23, 2018,

 to $73.25 at the market close on October 24, 2018.

                 Analysts explicitly linked The Register article to the dramatic drop in the

 Company’s stock price. However, analysts mitigated these developments by relying on the

 Company’s prior statements and express reaffirmation of its guidance that day. For example, on

 October 24, 2018, BMO Capital Markets issued a report stating that while “we believe DXC shares

 are meaningfully lower today following the publication of an article in the Register[,] [w]e don’t

 know if the content of the article is true.” BMO Capital Markets continued to place faith in

 Defendants, stating that “such a steep drop in revenues would be very surprising, as compared to

 bookings.”

                 In another report issued on October 24, 2018, Cantor noted that, while the The

 Register article was “unsubstantiated,” the analyst “believe[d] the article is causing the volatility

 in the name today -19%,” because “investor primary focus is on DXC’s ability to grow the

 business” and “[t]he articles contents would bring into question the company’s ability to execute

 on growth initiatives.”

                 Also on October 24, 2018, Evercore published an analyst report reporting on a

 direct conversation held with Defendant Saleh on September 5, 2018 where Saleh had “confirmed

 to us that in 2H/FY19, DXC should achieve constant currency, organic revenue growth for the




                                                  25
Case 1:18-cv-01599-AJT-MSN Document 50 Filed 04/15/19 Page 29 of 89 PageID# 508



 first time aided by easier year-over-year comps, a moderation in declines in the legacy business,

 and 20%+ growth in Digital.”

                J.P. Morgan issued an alert entitled “Article on Americas Exec Departure Strikes a

 Raw Nerve,” noting that “DXC stock is down 16% (vs. flat S&P 500) in response to an article

 from The Register highlighting the departure of DXC’s Americas executive Puri amid sales

 weakness.” Despite acknowledging that “Puri was a piece of the margin expansion story in our

 minds given background from HCL,” J.P. Morgan’s alert nonetheless opines that the stock decline

 was “overdone” after speculating—incorrectly, as the Company would soon reveal—that “our

 sense is that the article is referring to weak bookings (not revenue), which have been weak in recent

 reports.”

                Likewise, in “Flash Comments,” Wells Fargo stated that “[t]he article clearly has

 shaken investor confidence in what the forward outlook will be . . . Executive turnover is never a

 surprise at DXC, but if it relates to a notable revenue miss as the article suggest that would create

 concerns going into the November 8th event.” Nonetheless, Wells Fargo concluded, “[g]iven

 reiteration of FY 19 (March) non-GAAP EPS range a lack of pre-announcement for FQ3

 (September) suggests upcoming print (on November 6th) is likely near expectations . . . . Company

 release should help bring some near-term calm to the stock.”

        B.      The Truth Fully Emerges As Defendants Reveal An Enormous Revenue
                Shortfall And Issue Revised Guidance Showing Decline, Not Growth.

                On November 6, 2018, DXC issued a press release, filed on Form 8-K, in which it

 reported its second quarter fiscal year 2019 earnings. This release revealed the full truth, that the

 Company was suffering significant revenue declines across all segments, with overall revenue

 down 8.1% year-over-year—or more than $440 million. The Company attributed the overall

 decline to “a stronger dollar, completion of several large transformation projects, and slower ramp-



                                                  26
Case 1:18-cv-01599-AJT-MSN Document 50 Filed 04/15/19 Page 30 of 89 PageID# 509



 up on a few large Digital contracts,” while stating that declines in Global Business Services were

 “primarily driven by a decline in the traditional application maintenance and management business”

 and declines in Global Infrastructure Services “reflect[ed] the timing of client migrations from

 traditional to cloud environments.”

                Defendants discussed the revenue decline further during an earnings call held after

 the close of business on November 6, 2018. Lawrie admitted that “revenue was down 6.2% year-

 over-year and roughly $200 million below our expectations for the quarter.” Lawrie attributed this

 $200 million revenue shortfall to two “primary causes”: 1) approximately $100 million from a

 “slower ramp-up on a few large Digital contracts”; and 2) approximately $80 million from “a

 decline in our application and maintenance management business,” “particularly in the Americas,”

 which Lawrie stated was down “about 3.5% year-over-year.”

                During that call, Defendants also unexpectedly announced that, as a result of the

 revenue shortfall, the Company was reducing revenue guidance for the fiscal year by

 approximately $800 million, now projecting revenue of $20.7 billion to $21.2 billion. Thus, rather

 than the stabilization and growth that Defendants had promised investors during the Class Period,

 even the high range of Defendants’ revised revenue guidance was still half a billion dollars below

 their fiscal year 2018 performance.

                Defendants attributed this revenue guidance reduction to the $200 million revenue

 shortfall that quarter as well as an additional $300 million in “revised phasing” of contracts, as

 well as $300 million in currency headwinds.

                To explain the $100 million revenue miss in “slower ramp-up” and the $300 million

 “revised phasing” on digital that drove the guidance reduction, Lawrie revealed for the first time,

 that “it is taking us longer than expected to bring on resources to support the digital growth.”




                                                 27
Case 1:18-cv-01599-AJT-MSN Document 50 Filed 04/15/19 Page 31 of 89 PageID# 510



 While Lawrie had initially blamed some of the miss by claiming that “[s]everal clients were also

 behind in scaling their digital transformations,” later in the call he admitted that was not the case:

 “[t]here’s no question there’s demand . . . when you see the bookings and you see that sequential

 growth in bookings, this isn’t an issue with demand. It’s an issue of being able to satisfy that

 demand.” Instead, Lawrie confessed that he had “run our workforce and labor programs very

 tightly, very tightly,” and as a result they “had a very thin bench”—in other words, despite having

 promised throughout the Class Period that Defendants were on top of their workforce, Lawrie now

 revealed that Defendants did not have enough people to service demand and needed to “accelerate

 our hiring.”

                 The news surprised investors. For example, while Defendant Lawrie seemed to

 indicate that Defendants only now “recognize . . . there is substantial demand for digital skills”

 such that they needed to “hire ahead . . . of the demand,” in fact Defendants had previously told

 investors that they had already done so. Throughout the Class Period, Defendants told investors

 that they were hiring tens of thousands of new employees with a “significant focus on digital

 capabilities,” and further that the Company had “enhanced our workforce management processes

 to cost-effectively deliver existing business while staffing the required labor for new business.”

                 The second “primary cause” of the Company’s poor results according to Defendant

 Lawrie was “a decline in our application and maintenance management business,” to which he

 attributed approximately $80 million of the revenue miss. Lawrie explained the miss by stating

 neutrally that it “was largely driven by a reduction in application maintenance spend in several

 large accounts, particularly in the Americas, including HPE, as these clients remixed their IT

 investments”—something that Lawrie claimed he “didn’t see” coming, 3 driven by clients


 3
     Defendant Lawrie did concede that “[m]aybe Paul [Saleh]” saw this development coming.


                                                  28
Case 1:18-cv-01599-AJT-MSN Document 50 Filed 04/15/19 Page 32 of 89 PageID# 511



 beginning “to contemplate upgrades to some of their systems,” but who “scal[ed] back on the

 maintenance of those existing systems.” Lawrie continued: “And that did cause some of the

 shortfall, I think it was about $80 million, particularly in the U.S. where we’re seeing some

 substantial plans to upgrade some of the big application platforms that our large clients have.” At

 another point, Defendant Lawrie admitted that the $80 million shortfall related to “some execution

 issues” and that, “in this business, when you miss by $80 million in our application maintenance

 business in the second quarter, you don’t make that up. You don’t make that up. Now what you do

 is you fix the execution . . . .”

                 The news that DXC’s revenue suffered from execution issues caught investors off

 guard—as noted above, Defendant Lawrie had taken pains to emphasize customer satisfaction in

 prior communications to investors, and indeed the Individual Defendants’ over $50 million in

 combined compensation for fiscal year 2018 in part related to supposed “100%” performance on

 “customer satisfaction.”

                 Finally, Defendant Lawrie implicitly blamed departing Americas executive Puri for

 execution issues, stating that Defendants had “made leadership changes in both our Americas

 region and global application services business” as part of their “steps to improve performance in

 these businesses.” Lawrie continued, “[W]e went to a generalist sales model in the United States.

 And after watching that for 2 quarters, I concluded that wasn’t the right approach. And the reason

 for that is we were missing some of the add-on work that we would get by having deployed a more

 specialized application sales force. So we have corrected that. And we’ve gone back, and we’ve

 put that dedicated application sales force in place, which will allow us to pick up on some of those

 incremental add-on projects that we didn’t get, particularly in the second quarter.”




                                                 29
Case 1:18-cv-01599-AJT-MSN Document 50 Filed 04/15/19 Page 33 of 89 PageID# 512



                This revelation again surprised investors, because at the start of the Class Period,

 Defendants had indicated to investors that they were doing exactly that, stating that they were

 attempting to “ignite” sales through specialized sales teams, with “one team responsible for the

 legacy or the run environments that we have, and then a separate team that is focused, in many

 cases, on disintermediating and driving digital platform growth.”

                The market reacted negatively—Defendants had not only confirmed the worst

 revelations of The Register article, but revealed that the Company’s problems were even more

 widespread and worse than feared. In an analyst report issued that day, Deutsche Bank wrote that

 “DXCs 2Q19 results confirmed the revenue weakness highlighted in the recent Register article, as

 DXC was forced to cut revenue guidance[.]” Likewise, in its report that day, BMO Capital Markets

 wrote, “Against Low Expectations, Top Line Is Disappointing . . . Though we had trimmed our

 estimates on November 1, our revisions were not enough.”

                Similarly, the following day, J.P. Morgan issued an analyst report stating, “While

 weak revenue is not new at DXC, high magnitude of miss could further pressure the stock today”

 as “investors’ expectations of organic revenue growth turning around could get pushed out a bit.”

 The report also refuted Defendants’ halfhearted attempts to blame client demand, stating, “We

 believe IT services demand environment remains healthy, and DXC’s weakness stemmed from

 company specific execution challenges (IBM Services revenue had improved in C3Q).”

                Over the following day, the price of DXC stock declined 12.46% on high trading

 volume, from a close of $72.21 per share on November 6, 2018 to a close of $63.21 per share on

 November 7, 2018. To date, DXC’s stock price has not recovered.




                                                 30
Case 1:18-cv-01599-AJT-MSN Document 50 Filed 04/15/19 Page 34 of 89 PageID# 513



 VI.     DEFENDANTS MISLED INVESTORS THROUGHOUT THE CLASS PERIOD
         ABOUT DXC’S TRANSFORMATION

                 On November 8, 2018—just two days after investors learned the truth about DXC’s

 internal turmoil and failed business strategy—Defendant Lawrie addressed at DXC’s Investor Day

 “some of the things that occurred over the last couple of months and the last couple of weeks,” and

 admitted that DXC’s problem is “fundamentally about execution” and a need to “maintain[] or

 increas[e] the existing service levels.” Lawrie admitted that he was “responsible” for the

 Company’s failed “generalist” sales approach, and stated that he concluded it was not working

 after seeing two quarters of “a continued lack of discipline and execution around some of the

 workforce optimization issues.” Defendant Lawrie also conceded that the Company’s digital

 staffing shortfalls had occurred because, despite repeatedly boasting that they were optimizing the

 Company’s workforce, in fact “the way we’ve managed this over the last year is, first of all, we

 have been primarily focused on taking people out.”

                 During the Q&A, an analyst bluntly addressed “the controversy that, I think,

 investors are dealing with right now, and it’s a little bit of a tale of 2 cities” between the Company’s

 cost-cutting versus the revenue targets. The analyst continued, noting that “people are trying to get

 comfortable now with the revenue picture and being able to have confidence that you can hit those

 new revenue targets. It does seem that some of the revenue challenge of late is related to the focus

 on cost that you’ve had over the last year or so, and maybe there is some trade-off between

 revenues and cost.” In response, Defendant Lawrie conceded that the analyst’s “hypothesis is right

 in that the management team has been more preoccupied with [cost-cutting] than growth. Because

 that was what our plan was. Our plan was to get those costs out and then turn our attention to

 growth, which is what we are now in the early stages of doing . . . . I mean, listen, it’s not an easy

 thing when you’re living in those two worlds.”



                                                   31
Case 1:18-cv-01599-AJT-MSN Document 50 Filed 04/15/19 Page 35 of 89 PageID# 514



                 But Defendant Lawrie’s excuses for the Company’s revenue declines contradicted

 Defendants’ repeated assurances to investors, as Lawrie had on May 24, 2018, that “the key point

 here is we are investing back in the business. So this is not just about taking cost out.” Defendant

 Saleh repeated that message when Defendants reiterated their guidance months later, on August 7,

 2018, stating, “I also want to tell you that we’re reinvesting in the business. It’s not just about cost

 reduction. We are -- as we mentioned, across the way, we’re putting quite a bit of investment in

 our digital transformation ourselves and up-skilling our employee base and also training them and

 also attracting new talent[.]”

                 In truth, former employees have revealed that throughout the Class Period,

 Defendants knowingly misrepresented DXC’s purported transformation.

         A.      DXC’s Former Head of Global Delivery Exposes Defendants’ Deception

                 Stephen J. Hilton, formerly a senior member of DXC’s management team who

 reported directly to Lawrie and was a candidate to replace Lawrie as CEO in the Company’s formal

 “succession plan,” recently filed a breach of contract lawsuit against DXC in federal court. The

 Complaint on file in that action exposes numerous incidents and circumstances that support and

 corroborate the knowing falsity of Defendants’ Class Period misstatements and omissions. Hilton

 started his career at CSC as a service delivery executive, technical architect, and business

 development/sales director. After leaving in 2003, he spent the next twelve years in management-

 level roles at JP Morgan Chase and Credit Suisse.

                 According to the Hilton Complaint, Hilton was personally hired by Lawrie in early

 2015 as Executive Vice President and General Manager for CSC’s Global Infrastructure Services.

 While at CSC, Hilton’s division had an annual P&L of $4 billion and employed approximately

 15,000 people worldwide. Between May 2016 and April 2017, Hilton alleged that he was one of a

 “small set of CSC executives who had to both run CSC and orchestrate the merger” with HP.


                                                   32
Case 1:18-cv-01599-AJT-MSN Document 50 Filed 04/15/19 Page 36 of 89 PageID# 515



                As discussed above, after the CSC-HPE merger, Lawrie, as CEO of DXC,

 organized the operations structure of the newly formed company into a novel structure consisting

 of three functional divisions: “Build,” “Sell” and “Deliver.” “Deliver” was headed by Hilton, who

 was given the title Executive Vice President, Head of Global Delivery. This role greatly expanded

 Hilton’s responsibilities such that he now managed approximately 120,000 DXC employees and

 60,000 contractors worldwide, and had a total expense base of $14 billion across 6,000 clients and

 70 countries. As noted in the Company’s June 29, 2018 Proxy, Hilton was one of the five top

 named executive officers of DXC.

                The Hilton Complaint details how (a) Hilton warned Lawrie that the pace of DXC’s

 cost cuts through primarily massive layoffs and other cuts would have direct “negative impacts on

 customer satisfaction;” (b) Lawrie engaged in a reckless campaign to force out experienced, highly

 valuable management and senior employees in order to avoid paying millions of dollars in

 compensation that could be add to the Company’s bottom line; and (c) Lawrie touted DXC’s

 successful completion of its revenue roadmap and continued focus on the “quality” and

 “productivity” of delivery in May 2018, days after secretly informing Hilton of his likely

 termination based on the poor performance of his division, failure to deliver on promised cost cuts,

 and poor customer relations.

                The Hilton Complaint describes how Lawrie’s internal budget demanded that

 Hilton’s Global Delivery division achieve $2.7 billion of savings by mid-2018, largely through

 workforce reductions. Hilton alleges that he “knew there was no way for Global Delivery to spend

 $2.7 billion less in the first twelve months after the merger than its constituent entities [CSC and

 HPE] had spent in the twelve months leading up to the merger” because changes such as firing

 people and reducing asset-heavy fixed costs “take[] considerable time and accounting efforts.”




                                                 33
Case 1:18-cv-01599-AJT-MSN Document 50 Filed 04/15/19 Page 37 of 89 PageID# 516



 Most importantly, Hilton knew that “it was people employed by Global Delivery who provided

 customer support to the clients won for DXC by sales” and that “[p]recipitous cuts in Global

 Delivery could be disastrous for DXC’s long-term revenue, because those cuts would have a direct

 impact on customer satisfaction, a point routinely expressed to Hilton by his ‘Sell’ and ‘Build’

 peers.”

                Hilton did not keep these serious concerns over Lawrie’s directive to drastically cut

 costs to himself. Rather, he “repeatedly advised Lawrie about his reservations concerning the pace

 of cuts.” According to Hilton, “Lawrie understood that workforce reductions could not be achieved

 at the pace required by his internal budget without negative impacts on customer satisfaction.”

 Yet, the Hilton Complaint reveals that Lawrie was not dissuaded, describing as an example how

 Lawrie would “mov[e] the goal posts . . . . In one instance dating to September and October 2017,

 Lawrie gave Hilton one set of targets for workforce reductions in the U.K. and Ireland region team

 and in the North Central Europe region team—and then, two weeks later, nearly doubled the size

 of the expected cuts and said he expected those cuts to happen within just weeks.”

                Hilton also raised his concerns with Joanne Mason, DXC’s head of Human

 Resources and a close ally of Lawrie. Hilton believed that he should express his concerns because

 he was the leader of approximately 120,000 people who would be affected by major organizational

 and workforce decisions. Despite his concerns, Hilton alleges that Mason implemented “chaotic

 and non-collaborative” processes that led to firing decisions that were “sub-optimal for the future

 success of DXC.”

                Despite his reservations, Hilton alleges that he complied with Lawrie’s directives

 and Global Delivery’s cuts led to “remarkable increases in earnings per share” during the first five

 quarters after the merger. In total, by the end of first few months of the Class Period, Hilton




                                                 34
Case 1:18-cv-01599-AJT-MSN Document 50 Filed 04/15/19 Page 38 of 89 PageID# 517



 “reduced Global Delivery’s workforce by approximately twenty percent worldwide,” effectively

 24,000 terminations, and achieved “hundreds of millions of dollars of reductions” as a result of

 those terminations and other reductions in IT expenditures. As described herein, these forced

 terminations did exactly what Hilton warned of, and led directly to DXC’s inability to satisfy and

 service customer demands and implement new strategies vital to the Company’s long-term

 success.

                 Despite the fact that Hilton complied with Lawrie’s drastic cost-cutting

 directives—actions that he and Lawrie knew would have negative impact on the Company’s long-

 term success—Hilton was still a victim of Lawrie’s other deceptive firing practices employed on

 the most senior and high-earning employees and executives. Like Lawrie’s decision to fire some

 of the Company’s most integral sales and delivery personnel without regard to client needs, these

 practices were also short-sighted and stripped the Company of some of its most important

 employees. Hilton alleges that he came to learn that Lawrie “had a pattern of terminating

 subordinates shortly before their stock grants would vest, finding various ways to avoid paying out

 compensation that was owed.” For example, Lawrie gloated about how much money Hilton’s

 predecessor had “left on the table” when CSC fired him.

                 Lawrie’s practice of firing executives before their stock grants vested has been

 corroborated by former Company employees. For example, FE 4 -1, DXC’s Chief Technology

 Officer for the Americas region from April 2017 through January 2018, stated that DXC let him

 go several months before $1.5 million in options vested, and further confirmed that he had heard

 anecdotally that Lawrie would regularly terminate senior people before their stock vested.



 4
     “FE” refers to “Former Employee.” All former employees’ roles are delineated when introduced
     and in Appendix A.


                                                 35
Case 1:18-cv-01599-AJT-MSN Document 50 Filed 04/15/19 Page 39 of 89 PageID# 518



                Hilton alleges that he fell victim to Lawrie’s improper compensation manipulation

 when, as Hilton himself fell out of favor with Lawrie, Lawrie called Hilton into a meeting on May

 15, 2018, and presented him with a letter providing grounds for Lawrie’s termination for “Cause.”

 Hilton argues that the impact of the for “Cause” termination unlawfully deprived him of nearly

 $15 million of vested options and grants—money that could be added to the Company’s profits.

 The May 15 Letter, which was attached to the Hilton Complaint, expressed Lawrie’s

 “dissatisfaction with [Hilton’s] performance as a leader of DXC,” including his “failure to achieve

 over $1 billion” of the cost cuts that he had been tasked with—cuts that Hilton had explicitly

 warned would harm the Company. Lawrie gave Hilton 60 days to remedy his “material

 misconduct” and “‘substantial and willful failure’ to render services.”

                Less than ten days later, on May 24, 2018, Lawrie spoke to investors at DXC’s

 quarterly earnings call. Lawrie not only failed to disclose that DXC had just accused the Executive

 Vice President in charge of its largest division of “material misconduct” and a “substantial and

 willful failure” to render services, he boasted that Defendants had “really successfully completed

 the overall year 1 integration road map for DXC,” “track[ed] a bit ahead of plan on revenue,” and

 that “[p]rofit during the first year was also better than expected as we were able to accelerate many

 of the cost takeout synergies, including reduced management layers and global deployment of our

 automation program, Bionix”—Hilton’s own product. Lawrie also reported that “we achieved []

 key merger integration milestones and exceeded our synergy targets” by achieving $1.1 billion in

 cuts, more than the projected $1 billion target. Further, Lawrie emphasized that “Our delivery

 teams continued to drive increased productivity while improving service levels for our clients.”

 These statements were in direct conflict with the concerns expressed in the May 15 Letter to




                                                  36
Case 1:18-cv-01599-AJT-MSN Document 50 Filed 04/15/19 Page 40 of 89 PageID# 519



 Lawrie, and concealed from the public that one of the top executive leaders of the Company was

 effectively fired for “Cause” based on poor performance over the previous year.

                The Hilton Complaint alleges that following the May 15 Letter, DXC secretly

 altered the vesting dates on millions of dollars’ worth of Hilton’s options to a date just beyond the

 60-day cure date provided for in the May 15 Letter. According to Hilton, DXC’s Compensation

 Committee acted as nothing more than “a rubber stamp for Lawrie” and exercised no meaningful

 oversight of this decision to change the vesting dates. Notably, while DXC’s June 29, 2018 proxy

 issued two weeks before his termination noted that Hilton was awarded no fiscal 2018 annual cash

 incentive award based on poor performance of the Company’s largest division, the Compensation

 Committee approved massive incentive awards to Defendants Lawrie and Saleh of $5 million and

 $1.58 million, respectively, for “successfully driving and executing the company’s post-merger

 business.”

                Hilton was formally fired by Lawrie on July 17, 2018. Hilton alleges, based on his

 experience at CSC and DXC, and his knowledge of other, similar examples, that the true reason

 Lawrie terminated Hilton for “Cause” was to prevent Hilton from receiving well over $20 million

 in compensation that was due to him through stock options and his severance agreement.

        B.      Former Employees Corroborate that Defendants Made “Chaotic” and “Sub-
                Optimal” Firing Decisions.

                Numerous former employees have corroborated Hilton’s allegation that the

 Company’s massive workforce reductions were actually “chaotic and non-collaborative”

 processes that led to firing decisions that were “sub-optimal for the future success of DXC.” In

 fact, the Company ordered aggressive headcount reductions to meet predetermined expense

 targets, without regard to the Company’s ability to execute—and indeed were informed of the

 harm it was causing during the Class Period.



                                                  37
Case 1:18-cv-01599-AJT-MSN Document 50 Filed 04/15/19 Page 41 of 89 PageID# 520



                FE-1 was DXC’s Chief Technology Officer for the Americas Region, from April

 2017 until January 2018. During that time, as well as for several years prior at CSC, FE-1 reported

 to senior executives who themselves reported directly to Defendant Lawrie, including for example

 former Executive Vice President Mike Nefkens and Chief Technology Officer Dan Hushon.

                FE-1 explained that, as a senior DXC executive, he regularly expected that, the

 month before the end of each quarter, there would be workforce cuts because Lawrie ordered that

 another 5% to 10% of the workforce be cut any time the Company looked like it was coming up

 short on quarterly numbers. FE-1 explained that Lawrie was merciless about these cuts, which

 were ordered with no real plan or intent. FE-1 disputed the Company’s most common contention,

 that these cuts were directed at people with redundant functions. Instead, FE-1 stated—consistent

 with what Hilton states in the Hilton Complaint—the vast majority of the workforce cuts were

 focused on the Delivery organization. However, the customers that those employees were serving

 still needed to be serviced after employees were fired. As revealed, these cuts prevented DXC from

 servicing its customers. FE-1 also disputed Defendants’ claims that cuts were being driven by

 automation, calling them “nonsense.” The former Chief Technology Officer for the Company’s

 Americas region estimated instead that any advances in automation could not make up for the

 workforce cuts, which were made at approximately three times the pace that DXC could deploy

 automation. Rather, FE-1 said, the cuts were purely a “numbers game”—Lawrie would order the

 cuts, and the teams had to figure out how to get the work done with the reduced workforce. FE-1

 noted that thousands of workforce cuts were ordered in the Americas, even when that region was

 tracking to growth and other regions were not, because the labor laws in the region allowed firings

 quick enough to impact quarterly numbers. That the Company specifically targeted the Americas




                                                 38
Case 1:18-cv-01599-AJT-MSN Document 50 Filed 04/15/19 Page 42 of 89 PageID# 521



 region for workforce reductions due to favorable labor laws—not “optimization”—concealed a

 risk that materialized when the region suffered massive revenue shortfalls.

                As a result, FE-1 said, the cuts so decimated the Delivery division that decades-old

 relationships began in-sourcing or moving to other players. FE-1 relayed as an example that his

 own team had been cut by 50%, and that FE-1 and his team received very vocal feedback that

 DXC clients were unhappy about these cuts because they removed many of the key DXC people

 that the customers relied on. FE-1 also explained that customers grew upset because some of the

 enhancements they had been told about did not materialize, and because there were not sufficient

 personnel to deliver what had been sold to them.

                Several other former employees likewise corroborated that the order for headcount

 reductions would come down from senior management in a “top-down” fashion that did not

 consider the resulting negative consequences to the Company’s ability to execute.

                FE-2 was a Senior Manager, Global Service Desk—Americas, from DXC’s

 inception until March 2018. Prior to the merger, FE-2 had worked at Hewlett-Packard since 1987.

 FE-2 reported to Greg Betz (“Betz”), DXC’s then-Vice President of Americas Delivery, who in

 turn reported to Samson David (“David”). (As explained in the Hilton Complaint, David was

 Hilton’s direct report, and to whom the vast majority of the Global Delivery organization reported

 to.) Corroborating both Hilton’s and FE-1’s accounts, FE-2 described how David would receive

 monthly instructions on how many people had to be laid off in a “top-down” process—meaning a

 number that was a “a tell, not an ask” that came from corporate headquarters. FE-2 and his peers

 had frequent discussion with his supervisor, Betz, about how the cuts affected delivery and service.

 Like FE-1, FE-2 disputed Defendants’ claims that “automation” drove the headcount reductions,

 explaining instead that managers simply had to roll the dice with the “hope” that automation




                                                 39
Case 1:18-cv-01599-AJT-MSN Document 50 Filed 04/15/19 Page 43 of 89 PageID# 522



 initiatives “would save the day.” According to FE-2, as a result of the cuts, the Delivery group

 “was on pins and needles” when he left in March 2018, with Delivery already having significant

 execution problems.

                FE-3 was a Senior Finance Manager at DXC from its inception until September

 2018, and had worked for over a decade prior at CSC. As Senior Finance Manager, FE-3 was

 responsible for the finances of the Company’s Consulting group. FE-3 worked closely with the

 Operations Manager for that group, Carlos Lopez-Abadia, and confirmed that the Company would

 tell managers how many people they needed to lay off to hit a profit target.

                FE-3 also revealed that one deliberate component of Defendants’ expenses-driven

 approach to “workforce optimization” was an aggressive focus on terminating senior, higher-

 salaried subject matter experts, a process referred to as “greening.” FE-3 described how this

 “greening” in turn accelerated turnover within the Consulting group, explaining that, as the

 knowledgeable personnel saw their friends getting laid off, they in turn expected to be laid off, so

 they would preemptively leave. As a result, FE-3 stated, turnover for the Consulting group was

 35%—much higher than even the Company’s targeted 20%. This high turnover, FE-3 continued,

 negatively impacted the Company’s much-discussed hiring and training efforts, because there

 were no sufficiently knowledgeable employees to train new recruits.

                FE-4 was a former Client Sales Executive from the Company’s inception until he

 left in June 2018. FE-4 specialized in defense and intelligence sales and reported to Sean Mullen,

 then-Senior Vice President at DXC. FE-4 experienced firsthand how the Company’s approach to

 workforce reduction and “greening” removed “mission critical people.” Specifically, FE-4

 described how DXC’s $2 billion contract for the Navy’s NGEN (“Next Generation Enterprise

 Network”) was “the crown jewel” of the federal business. However, FE-4 explained, DXC fired




                                                 40
Case 1:18-cv-01599-AJT-MSN Document 50 Filed 04/15/19 Page 44 of 89 PageID# 523



 experienced employees, which harmed his ability to make sales in the future. FE-4 stated how he

 was personally told in numerous meetings at the Pentagon that DXC’s terrible execution was

 making “a shit show” out of NGEN and that “nobody fucking trusts you.”

                Another former employee described how the Company deliberately got rid of its

 “bench” of skilled employees. FE-5 worked at DXC from its inception until February 2019 as a

 Technology Principal Consultant, reporting to Karen Romanello (“Romanello”), who was the

 practice lead for all of Delivery in the data analytics/information management side in any verticals

 DXC had clients in. FE-5 explained that, prior to merging with CSC, HPE kept employees between

 projects on “the bench,” where they would work with the hiring manager to try and get a new

 client, sometimes for as long as six months or a year. However, FE-5 explained, Defendants

 eliminated “the bench.” FE-5 described how DXC’s senior leadership sent the practice leads,

 including his supervisor Romanello, a monthly report of employees who were not actively billable

 to a client (i.e., those on the “bench”), together with instructions to lay off a certain portion of

 those employees.

                FE-5 explained that this Company’s getting rid of the “bench” not only caused the

 Company to lose knowledgeable employees, but further impacted the Company by driving in-

 sourcing, the practice where DXC’s clients would hire fired employees to preserve the employees’

 knowledge of that clients’ systems. Indeed, FE-5 himself now works for the client—Blue Cross

 and Blue Shield Association (“BCBSA”)—that he had previously serviced for DXC and its

 predecessors, and which FE-5 revealed that DXC lost in October 2018.

        C.      Defendants Personally Learned About “Negative Impacts On Customer
                Satisfaction” From Their Workforce Reductions.

                Former employees have also confirmed Hilton’s allegation that Defendant Lawrie

 “understood that workforce reductions could not be achieved at the pace required by his internal



                                                 41
Case 1:18-cv-01599-AJT-MSN Document 50 Filed 04/15/19 Page 45 of 89 PageID# 524



 budget without negative impacts on customer satisfaction.” In fact, Defendants were specifically

 confronted with the performance failures caused by their cuts, but nonetheless concealed that

 information from investors.

                Defendants Lawrie and Saleh repeatedly emphasized to investors their personal

 knowledge of DXC’s business and clients, and hands-on approach. For example, DXC stated in

 its June 29, 2018 proxy statement that “Mr. Lawrie takes an active approach to overseeing and

 managing our global operations.”

                FE-6 was Chief Technologist for DXC’s Americas Travel and Transportation

 Industry from the Company’s inception to December 2018. In this role, FE-6 both assisted with

 client delivery and also worked with sales to help close deals. As a result, FE-6 witnessed firsthand

 how the Company’s unending layoffs negatively affected delivery, and also that these delivery

 failures made it harder to sell the Company’s services because customers knew that DXC could

 not deliver. In addition, FE-6 said, the Company’s workforce reductions made it harder and harder

 to find DXC employees who actually understood the product lines. FE-6 personally heard

 complaints from customers all the time and that customers were very concerned about the turmoil

 within the Company, and stated that the Individual Defendants learned firsthand that these cuts

 were impacting DXC’s ability to grow their revenue.

                Specifically, FE-6 described how, for one of the Company’s “key” accounts, United

 Airlines, which was worth approximately $176 million, DXC caused at least two IT outages,

 including one that led to a system shutdown. As a result of DXC’s performance failures, United

 Airlines Executive Vice President Linda Jojo demanded to speak with Defendant Lawrie about

 these deficiencies personally. Ultimately, in October 2018, United Airlines declined to renew a

 significant amount of its servicing and maintenance contract with DXC due to these service issues.




                                                  42
Case 1:18-cv-01599-AJT-MSN Document 50 Filed 04/15/19 Page 46 of 89 PageID# 525



 Indeed, Lawrie acknowledged this event at DXC’s November 8, 2018 Investor Day, stating that

 Defendants had “made some mistakes” in “maintaining the existing systems. United Airlines

 doesn’t want to hear that we grounded 800 jets because we were trying to integrate a digital project

 into the existing mainstream IT architecture.”

                FE-3 corroborated that the Company’s poor service caused by its cost-cuts hurt the

 Company’s contract with United Airlines, and generally stated that Defendants Lawrie and Saleh

 were aware that their headcount reductions fired employees who supported the contracts and

 delivered service to the clients.

                FE-7 was an Account Delivery Lead at DXC from the Company’s inception until

 March 1, 2019. FE-7 described another instance where the Company’s “workforce optimization”

 backfired, causing the Company to drop the ball on FE-7’s client, Baker & Taylor, a 30-year legacy

 CSC customer. Specifically, FE-7 explained that the Company had fired the people with

 knowledge to configure the storage area network that Baker & Taylor used to store all of their

 data, including their ordering system. As a result, in approximately April 2017, Baker & Taylor’s

 order system went down and could not be restored for days, which FE-7 learned that Baker &

 Taylor claimed cost it nearly $10 million in lost orders alone. Thereafter, FE-7 revealed, Baker &

 Taylor threatened a lawsuit, and settlement discussions continued for over a year—i.e., well into

 the Class Period—before DXC finally agreed to pay Baker & Taylor nearly half a million dollars.

 As a result of this issue and others, DXC lost the ability to capitalize on large opportunities with

 Baker & Taylor’s corporate parent, Follett, who as recently as June 2017 had discussed numerous

 possible opportunities, none of which were launched with DXC.

                FE-8 was a Pricing Consultant at DXC from the Company’s inception until January

 2019, during which time he participated in meetings with Defendants Lawrie and Saleh concerning




                                                  43
Case 1:18-cv-01599-AJT-MSN Document 50 Filed 04/15/19 Page 47 of 89 PageID# 526



 high-profile deals. FE-8 described how, after 4-5 months of work, the Company in early 2018 had

 agreed to a strategic, $41 million deal to provide “digital” services to its existing IT client,

 Mondelēz International, Inc. (“Mondelēz”). In other words, this was exactly the sort of digital

 transformation that Defendant Lawrie had told investors DXC would pursue. However, the deal

 collapsed around April 2018 as a result of DXC’s continued failure to address issues in its existing

 service contract. FE-8 had personal conversations with Mondelēz and the DXC account manager,

 Pat Vondette, about the failure of this deal, and FE-8 said that Defendants Saleh and Lawrie would

 have learned of the situation.

                FE-9 was an Engagement Manager at DXC from the Company’s inception until the

 end of March 2019, working as a delivery manager for the Company’s financial services division.

 FE-9 revealed that, in approximately June or July 2018, one of the clients that he provided service

 to—MassMutual—cancelled early a “BPO” (Business Process Outsourcing) contract that had

 extended through 2022 and which provided approximately half of the $30 million in annual

 revenue from the MassMutual account. FE-9 learned directly from MassMutual that the contract

 was cancelled because DXC was not meeting service level agreements as a result of the layoffs.

 FE-9 discussed this reason for this cancellation with his superiors, including Ashish Kumar, then-

 Operations Manager, and that FE-9’s understanding was that this would have been discussed

 further up the chain including to the Individual Defendants.

        D.      Defendants Knew That They Could Not Bring On The Resources Needed To
                Support Their Promised Growth.

                On March 26 and 27, 2019, The Register published articles describing a March 19,

 2019 internal DXC conference call led by Dean Clemons (“Clemons”), global services leader at

 DXC’s Offering division. During the Class Period, Defendants had bragged repeatedly about the

 thousands of certifications completed by its employees. See, e.g., ¶52. Yet, in March 2019,



                                                 44
Case 1:18-cv-01599-AJT-MSN Document 50 Filed 04/15/19 Page 48 of 89 PageID# 527



 Clemons admitted that DXC had not been paying for “certs [certifications] that are fundamental

 to our business” – something that its competitors “do . . . much more grandly than we do.”

                Clemons also revealed that the Company’s employees were stuck using poorly

 functioning laptops due to the Company’s unforgiving purchase order request procedures,

 admitting that “we cannot do this more poorly.” As a result, according to a source quoted by The

 Register, some “employees gave up” on DXC’s internal procurement department to provide

 equipment and were forced to “use their own PC.” As a result, “DXC has no idea where

 confidential customer information is stored.” Ultimately, Clemons acknowledged during the call

 that DXC’s cost-cutting had hurt the Company by creating challenges in attracting, developing,

 and retaining talent—describing the situation as “one step forward, two back, two steps forward,

 one back.”

                This frank internal admission contrasts remarkably with Defendants’ statements

 during the Class Period, during which they informed investors at-length that their plan was “not

 just” cost-cutting, but instead involved serious investment by the Company, including specifically

 hiring the talent necessary to make the Company’s growth through digital transformation.

                However, FE-1—DXC’s Chief Technology Officer for the Americas Region from

 April 2017 until January 2018—explained that, while DXC had given the Company a clean start,

 Defendants quickly attained a deservedly poor reputation and could therefore only hire “B or C

 players” or free agents that demanded a very high price tag.

                Defendant Lawrie was well aware of this problem by the start of the Class Period.

 FE-10 was a Vice President of Talent Acquisition at DXC from the Company’s inception until

 November 2017. Every Thursday at 6 a.m. CT, FE-10 participated in a workforce planning call

 that provided updates on recruiting and strategy. Also on these calls were Defendant Lawrie and




                                                45
Case 1:18-cv-01599-AJT-MSN Document 50 Filed 04/15/19 Page 49 of 89 PageID# 528



 his direct reports; Kevin Jones, Senior Vice President and General Manager, Americas, and the

 Senior Vice Presidents of various other regions; and the leaders of the Company’s practice groups.

 During those calls, recruiting and strategy updates were provided. During one of these calls in the

 summer of 2017—by which time DXC had already begun firing thousands of employees—FE-10

 reported on feedback that people were declining to be interviewed for DXC positions because they

 believed they were going to be laid off quickly if they worked there. According to FE-10, Lawrie

 and the leadership team “lost it,” screaming and yelling at FE-10 and told her the issue was that

 her team did not know how to “tell the story” of DXC. After the call, FE-10 states, five of the

 leaders reached out and told her that she was right and was brave for bringing it up to Lawrie, but

 none of them had been willing to back her up on the call because “you don’t cross Mike.”

                Even more, while Defendants repeatedly assured investors they were hiring

 prolifically to meet need, numerous former employees revealed that the staffing shortage

 ultimately disclosed in November 2018 should have been no surprise to Defendants.

                For example, at the start of the Class Period, Defendant Lawrie told investors during

 an earnings call that DXC was “definitely attracting now some really good talent in the cyber

 [security] business.” However, according to FE-11—a former Vice President and General

 Manager from DXC’s inception until January 2018, who reported to Marilyn Crouther

 (“Crouther”), who in turn reported directly to Defendant Lawrie—DXC was not hiring people fast

 enough to fill cyber security demand, in part because “every single decision had to be made by

 Mike Lawrie to hire somebody or not.” Specifically, FE-11 explained, employees had to submit

 all requests for hiring on Tuesday in advance of a weekly Thursday meeting, in which Lawrie

 would make a decision—decisions which, according to FE-11, seemed to have “no rhyme or

 reason.” FE-11 revealed that the U.S. Public Service (“USPS”) segment had validated




                                                 46
Case 1:18-cv-01599-AJT-MSN Document 50 Filed 04/15/19 Page 50 of 89 PageID# 529



 requirements in six contracts, yet they still could not get their hires approved, costing the Company

 to lose millions of dollars a month in revenue because they could not staff the positions. According

 to FE-11, this revenue loss had been an issue since DXC was formed because of Lawrie’s

 requirement to approve all hires at DXC. FE-11 said that at one point his supervisor, Crouther,

 directly confronted Lawrie about the Company’s losing millions of dollars a month in revenue,

 and also recalled incidents where his group was not believed and had to actually show the contracts

 to prove hiring was necessary.

                FE-12 was a Director of Security Consulting & Integration, Americas, from the

 Company’s inception until September 2018. FE-12 similarly described getting approval to hire

 employees as “painful,” requiring multiple levels of approvals until it eventually reached someone

 on the “L2” level, the level that reports directly to Defendant Lawrie.

                FE-13 was a Director, Americas, Enterprise and Cloud Applications, from the

 Company’s inception until February 2018. FE-13 stated that Defendant Lawrie had over two

 thousand requests awaiting approval on his desk, including requests to bring in new immediately

 billable employees, but that DXC simply would not stock bodies. As a result of Lawrie’s failure

 to approve the requests in a timely manner, many customers walked away, describing as just one

 example an instance where DXC lost a $72 million deal with PNC because they could not staff it.

                FE-7, an Account Delivery lead, also discussed how he and his peers could not get

 approval to hire personnel needed to do work, even when they were “screaming” at management

 that the requested hires were for “Time and Materials” projects—meaning that the Company was

 losing revenue by not hiring them. According to FE-7, the problem was so severe that Defendant

 Lawrie was directly asked at a North Americas town hall meeting in January 2019 if there was a

 “hiring freeze” in place. In response, Lawrie stated only that Defendants were “selectively hiring.”




                                                  47
Case 1:18-cv-01599-AJT-MSN Document 50 Filed 04/15/19 Page 51 of 89 PageID# 530



 FE-7 also recalled an earlier town hall meeting, in 2018, when DXC’s Executive Vice President

 and Chief Human Resources Officer, Jo Mason, explicitly admitted that the Company’s internal

 systems to find resources for projects were no good.

        E.      Defendants Had Access To, And Knowledge Of, Information Undermining
                Their Projections And Revenue Guidance.

                Former employees have described other information known by Defendants—but

 concealed from investors—that called into question their revenue projections.

                FE-14 was a Director at DXC from the Company’s inception until September 2019,

 and previously had been at CSC for over 20 years. FE-14 stated that the Company’s various

 divisions did not complete their budgets on the timeline required, causing the Company to just

 assign their own projections in preparing the budget. However, even when those divisions finally

 completed their budgets—some well after the start of the Company’s fiscal year—FE-14 stated

 that the Company would just use the original numbers they came up with, even though they were

 in many instances materially higher. FE-14 described this process as “MSU”—“make shit up.”

                FE-9 corroborated this practice, including the Company’s reliance on “MSU”

 (make shit up). FE-9 stated that, on a quarterly basis, he was involved in the preparation from the

 “bottom-up” a budget that included projections of revenue growth and margin for his accounts.

 However, when those numbers were then discussed with FE-9’s superior, FE-9 was told that his

 numbers were no good and given new numbers from the “top-down.” Even though FE-9 insisted

 that these numbers were not attainable, the “top-down” numbers did not change: “MSU.”

                Further, former employees have revealed that the implausibility of the revenue

 projections became even more apparent as the Class Period went on.

                FE-14 described how, throughout his time at DXC, he prepared monthly an

 “Integrated Watchlist” and various documents derived therefrom, which showed the revenue for



                                                 48
Case 1:18-cv-01599-AJT-MSN Document 50 Filed 04/15/19 Page 52 of 89 PageID# 531



 all accounts across the Company, and—among other things—calculated the delta against the

 Company’s projected revenue. At times, FE-14 would get asked about these reports in detail with

 DXC Vice President Robbie Braddock, who FE-14 understood would in turn report this

 information up, including to former Executive Vice President Mike Nefkens prior to his departure

 in the Company’s reorganization in January 2018. FE-14 recalled that on July 1, 2018, at the end

 of the first quarter fiscal year 2019, FE-14 distributed these documents, which identified a “huge”

 delta between the projections and the Company’s current pave of revenue. Yet, the next month,

 Defendant Lawrie would misleadingly tell investors at DXC’s annual shareholder conference that

 the Company’s “first quarter performance positions us well to deliver on our financial targets for

 fiscal 2019.”

                 FE-15 was a Principal, Digital Experience Consulting, who was at the Company

 from July 2017 until January 2019. FE-15 stated that she and the other consultants in her offering

 referred to themselves as being on the “Netflix plan”—meaning they would literally just watch

 Netflix at their desks all day—because DXC had backlogs of work put on hold by the customer

 that FE-15 estimated were 10-20 times higher than normal. The customer initiated these holds

 based on their concerns about DXC’s delivery and service. This backlog created what FE-15

 described as a “number gap,” the gap between revenue targets and consultant billability. This

 number gap was known by DXC management: FE-15 described a meeting in September 2018,

 where Mike Gillis, Leader of DXC Eclipse (FE-15’s offering group), stated there was a plan to

 close the numbers gap. In response, according to FE-15, employees all laughed because they could

 not see how this was possible: the Company had not had the business in the last month, and the

 employees could not see how DXC was going to get the numbers in the current month to make up

 for it, with every month having had a compounding revenue shortfall.




                                                 49
Case 1:18-cv-01599-AJT-MSN Document 50 Filed 04/15/19 Page 53 of 89 PageID# 532



                Most remarkably, after that meeting, a colleague told her FE-15 that he was invited

 to join a call to come up with a plan to close the gap because the Company didn’t actually have

 one yet.

                Finally, FE-9 recalled personally submitting a question for Defendant Lawrie to

 address during a townhall meeting in or around July 2018 asking how employees could be expected

 to meet the Company’s new revenue targets. However, FE-9 stated, Lawrie did not address this

 question.

        F.      Defendants Classified “Digital” Offerings To Manipulate The Market.

                Former employees have revealed that Defendants deceptively classified their

 digital offerings, including particularly their “Cloud” revenue, in an effort to manipulate market

 perception about DXC’s digital growth.

                FE-3—a DXC Senior Finance Manager until September 2018—described how the

 Company would manipulate the “digital” categorization of its cost centers at whim as part of an

 effort to seem “cutting edge,” show digital growth, and talk about how it was converting business

 to digital. Specifically, FE-3 participated in meetings, including some with Defendant Lawrie

 present, where there were “very political” decisions to re-categorize certain offerings as “digital.”

 FE-3 participated in one meeting, in approximately December 2017, in which the decision was

 made to re-classify certain work already done by the Consulting group as relating to the

 Company’s Cloud offering

                Yet, Lawrie did not acknowledge this reclassification when, at the start of the Class

 Period on February 8, 2018, he bragged about the Company’s Cloud performance in bragging

 about Defendants’ move towards digital, stating, “We have been a little more successful than we

 had planned in terms of offsetting the decline in the legacy infrastructure business. We’ve been

 more successful offsetting that with cloud and some of our other digital offerings. So that has gone,


                                                  50
Case 1:18-cv-01599-AJT-MSN Document 50 Filed 04/15/19 Page 54 of 89 PageID# 533



 in all candor, a little better than what we had modeled and what we had communicated . . . . I mean,

 we’re seeing 24%, 25% growth in our enterprise cloud apps business.”

                FE-3’s account is very similar to allegations in Computer Sciences Corporation v.

 Eric Pulier (C.A. No. 11011-CB). There, the Delaware Court of Chancery sustained on April 3,

 2017 counterclaims brought in September 2016 by a former CSC executive, Eric Pulier (“Pulier”),

 who joined CSC in 2013 when CSC—in one of Defendant Lawrie’s first achievements as CEO—

 orchestrated the purchase of Pulier’s company ServiceMesh, which provided enterprise cloud

 platform services. The purchase dramatically expanded CSC’s cloud services offering, which

 ultimately became a key point in selling the narrative to create DXC. However, Pulier alleges that

 the sale had been fraudulently induced because CSC (including Lawrie specifically) had made

 false assertions about “the enormous growth and profitable forecast for the coming year of CSC’s

 cloud business unit,” when in fact:

        CSC mischaracterized its cloud revenue to make its cloud program look more
        profitable to ServiceMesh and technologically capable than it really was—a
        practice known as “cloud washing.” For example, CSC counted as cloud revenue
        from its managed hosting business and revenue from managing traditional
        mainframe computing systems. Attributing revenue from these legacy businesses
        to cloud products is inaccurate.

                FE-7 generally corroborated that the Company’s “digital” classification was a

 “hokey game,” stating: “You would not believe some of the stuff that got recategorized as digital

 so that they could say digital growth is rising.” FE-7 stated that the definition of “digital” changed

 all the time, as the Company wanted to show improvement to analysts.




                                                  51
Case 1:18-cv-01599-AJT-MSN Document 50 Filed 04/15/19 Page 55 of 89 PageID# 534



VII.    DEFENDANTS’ FALSE AND MISLEADING STATEMENTS AND OMISSIONS

        A.     Defendants’ False and Misleading Statements and Omissions Concerning
               DXC’s Revenue Growth

               1.      The Fiscal Year 2019 Guidance

               On May 24, 2018, Defendants Lawrie and Saleh participated in DXC’s earnings

 call for the fourth quarter and fiscal year 2018, during which Defendants provided the Company’s

 fiscal year 2019 guidance (the “Fiscal Year 2019 Guidance”). Specifically, during that call,

 Defendant Lawrie stated:

        For fiscal 2019, we expect revenue to be $21.5 billion to $22 billion, which
        excludes the USPS business. There are several positive things contributing to that
        target as well as a couple of mitigating factors. We continue to accelerate the
        growth in our digital and industry IP offerings, and our BPS business is also
        demonstrating strong momentum. We do expect some additional revenue dis-
        synergies next year as well as the ongoing headwinds in traditional services that we
        had previously discussed. Also, the revenue from our HPE contract associated with
        the merger will normalize this year at a bit lower rate, and we continue to gauge the
        potential impact of Brexit in our U.K. business. We’re targeting non-GAAP EPS
        of $7.75 to $8.15 and adjusted free cash flow to be 90% or more of adjusted net
        income.

               Likewise, during that May 24, 2018 call, Defendant Saleh stated:

        Now let me close with fiscal ‘19 targets, all of which will now exclude USPS.
        We’re targeting revenue for the fiscal year to be $21.5 billion to $22 billion. This
        compares with $21.7 billion in fiscal ‘18. Our fiscal 2019 target for non-GAAP
        EPS from continuing operations is $7.75 to $8.15. Now this compares with roughly
        $6.70 for fiscal 2018, which was recast to exclude earnings per share associated
        with the USPS business and adjusted for any stranded G&A cost. Our EPS target
        assume a tax rate of 24% to 28% for the full year, and our adjusted free cash flow
        target for fiscal 2019 is 90% or more of adjusted net income. . . .

        I think what we will see is a relatively consistent performance throughout the
        year, growing a little bit more in the second half of the year on a sequential basis.

               On August 7, 2018, Defendants Lawrie and Saleh participated in DXC’s earnings

 call for the first quarter fiscal year 2019, during which they reiterated the previously provided




                                                 52
Case 1:18-cv-01599-AJT-MSN Document 50 Filed 04/15/19 Page 56 of 89 PageID# 535



 fiscal year 2019 guidance, and assured investors that they were on track to achieve those targets.

 Specifically, during that call, Defendant Lawrie stated:

         [F]or fiscal ‘19, we continue to target revenue of $21.5 billion to $22 billion and
         on a non-GAAP EPS of $7.75 to $8.15. Although we are trending to the upper end
         of that EPS range. And we continue to target adjusted free cash flow of 90% or
         more of adjusted net income. . . .

         Now, before I turn this over to Paul [Saleh], just to reiterate, for fiscal 2019, we
         continue to expect revenue to be $21.5 billion to $22 billion, and we also continue
         to target non-GAAP EPS of $7.75 to $8.15. And as I said before, we are trending
         to the upper end of that range. And we expect adjusted free cash flow to be 90% or
         more of adjusted net income.

                 Likewise, during that August 7, 2018 call, Defendant Saleh stated, “[I]n closing,

 we had a solid start to the year, and we’re on pace to deliver against our financial targets for the

 fiscal year.”

                 On August 15, 2018, DXC held its annual shareholder meeting, during which

 Defendant Lawrie again reiterated that DXC would achieve its fiscal year 2019 guidance, stating:

         [T]he progress we have made has enabled us to make the pivot to growth,
         positioning DXC to capitalize on the vast digital opportunities ahead across all
         industry and offering areas. This momentum was reflected in our fiscal year ‘19
         first quarter earnings announced last week. In the first quarter, we’ve delivered
         year-over-year growth in revenue, margins and earnings per share. We had
         significant margin expansion . . . driven by continued execution of our synergy
         levers. These levers include workforce optimization, supply chain efficiencies and
         facilities rationalization. And our first quarter performance positions us well to
         deliver on our financial targets for fiscal 2019.

                 Defendants’ statements quoted in ¶¶157-61 above were materially false and

 misleading when made because, as Defendants have admitted and as discussed further above:

 1) Defendants had “been primarily focused on taking people out” and “more preoccupied with

 [cost-cutting] than growth,” which they understood—but concealed from investors—undermined

 the Company’s “pivot to growth” in revenue because “there is some trade-off between revenues

 and cost”; 2) Defendants knew—but concealed from investors—that, on May 15, 2018, DXC had



                                                 53
Case 1:18-cv-01599-AJT-MSN Document 50 Filed 04/15/19 Page 57 of 89 PageID# 536



 accused the Executive Vice President in charge of its largest division of “material misconduct”

 and a “substantial and willful failure” to render services, yet that Executive Vice President would

 remain in his role even into the second quarter of fiscal year 2019; 3) Defendants were engaged in

 reckless cost-cutting measures, including quota-driven workforce optimization designed to

 manage earnings, that Defendants knew—but concealed from investors—caused serious execution

 issues and delayed DXC from bringing on the resources needed to support digital growth; and

 4) Defendants had no reasonable basis for their revenue projections.

                  2.    Other False and Misleading Statements Concerning DXC’s Revenue.

                  Also during the February 8, 2018 earnings call, Defendant Lawrie stated that

 Defendants’ digital business had actually “been a little more successful than we had planned in

 terms of offsetting the decline in the legacy infrastructure business . . . a little better than what we

 had modeled and what we had communicated,” and also that Defendants would “continue with the

 same play that has given us some of the success around offsetting that decline in the traditional

 ITO business.”

                  Defendant Lawrie’s statements quoted in ¶163 above were materially false and

 misleading when made because, as Defendants have admitted and as discussed further above:

 1) Defendants had “been primarily focused on taking people out” and “more preoccupied with

 [cost-cutting] than growth,” which they understood—but concealed from investors—undermined

 the stabilization of the Company’s revenue because “there is some trade-off between revenues and

 cost”; and 2) Defendants’ “same play that has given us some of the success around offsetting that

 decline” primarily consisted of reckless cost-cutting measures, including quota-driven workforce

 optimization designed to manage earnings as well as the manipulation of compensation targets,

 that Defendants knew—but concealed from investors—caused serious execution issues and

 delayed DXC from bringing on the resources needed to support digital growth.


                                                   54
Case 1:18-cv-01599-AJT-MSN Document 50 Filed 04/15/19 Page 58 of 89 PageID# 537



                On June 29, 2018, Defendant DXC filed its annual proxy statement, which was

 signed by Defendant Lawrie. In it, Defendants stated that Defendants had “continued to

 successfully execute on our value creation levers,” attaining “stable revenue.”

                Likewise, on July 18, 2018, DXC filed additional proxy materials, consisting of a

 presentation entitled “Key Discussion Topics,” in which Defendants again boasted that Defendants

 had “successfully executed on our value creation levers,” attaining “Stable revenue.”

                DXC’s statements quoted in ¶¶165-66 above were materially false and misleading

 when made because, as Defendants have admitted and discussed further above: 1) Defendants had

 “been primarily focused on taking people out” and “more preoccupied with [cost-cutting] than

 growth,” which they understood—but concealed from investors—undermined the stabilization of

 the Company’s revenue because “there is some trade-off between revenues and cost”; and

 2) Defendants knew—but concealed from investors—that, on May 15, 2018, DXC had accused

 the Executive Vice President in charge of its largest division of “material misconduct” and a

 “substantial and willful failure” to render services; and 3) Defendants’ “value creation levers”

 primarily consisted of reckless cost-cutting measures, including quota-driven workforce

 optimization designed to manage earnings as well as the manipulation of compensation targets,

 that Defendants knew—but concealed from investors—caused serious execution issues and

 delayed DXC from bringing on the resources needed to support digital growth.

                On August 7, 2018, DXC issued a press release announcing its earnings for the first

 quarter of fiscal year 2019, which quoted Defendant Lawrie as stating, “We continue to build

 momentum in digital, with double-digit growth in each of our digital areas, and we also drove

 growth in our industry offerings.”




                                                 55
Case 1:18-cv-01599-AJT-MSN Document 50 Filed 04/15/19 Page 59 of 89 PageID# 538



                On or about September 5, 2018, Defendant Saleh and other members of DXC

 management met with analysts at Evercore. At that meeting, as described by Evercore analysts in

 a October 24, 2018 report, Saleh “confirmed to [Evercore] that in 2H/FY19, DXC should achieve

 constant currency, organic revenue growth for the first time aided by easier year-over-year comps,

 a moderation in declines in the legacy business, and 20%+ growth in Digital.”

                Defendants’ statements quoted in ¶169 above were materially false and misleading

 when made because, as Defendants have admitted and discussed further above: 1) Defendants had

 “been primarily focused on taking people out” and “more preoccupied with [cost-cutting] than

 growth,” which they understood—but concealed from investors—undermined the Company’s

 revenue growth because “there is some trade-off between revenues and cost”; and 2) Defendants

 were engaged in reckless cost-cutting measures, including quota-driven workforce optimization

 designed to manage earnings as well as the manipulation of compensation targets, that Defendants

 knew—but concealed from investors—caused serious execution issues that would accelerate, not

 moderate, declines in the legacy business and delayed DXC from bringing on the resources needed

 to support digital growth.

        B.      Defendants’ False and Misleading Statements and Omissions Concerning
                DXC’s Workforce Management and “Optimization”

                On February 8, 2018, Defendants Lawrie and Saleh participated in DXC’s earnings

 call for the third quarter fiscal year 2018. During that call, Defendant Lawrie stated that Defendants

 had “enhanced” their “workforce management process,” which allowed DXC “to more cost-

 effectively deliver existing business while staffing the required labor for new business.”

                Defendant Lawrie’s statements quoted in ¶171 above were materially false and

 misleading when made because, as discussed further above, Defendants’ “enhancement” to their

 “workforce management process” were primarily quota-driven workforce reductions designed to



                                                  56
Case 1:18-cv-01599-AJT-MSN Document 50 Filed 04/15/19 Page 60 of 89 PageID# 539



 manage earnings, not the Company’s workforce, which Defendants knew—but concealed from

 investors—caused serious execution issues in “deliver[ing] existing business” and prevented DXC

 from “staffing the required labor for new business.”

                Also during the February 8, 2018 earnings call, Defendant Saleh discussed “cost

 actions we’re taking to optimize our workforce,” including specifically that Defendants had

 “reduced our labor base by an additional 3% in the quarter through a combination of automation,

 best shoring and pyramid correction.”

                Defendant Saleh’s statements quoted in ¶173 above were materially false and

 misleading when made because, as discussed further above, Defendants’ reduction of the

 Company’s labor base was primarily quota-driven workforce reductions designed to optimize

 earnings, not the Company’s workforce, and which Defendants knew—but concealed from

 investors—caused serious execution issues and delayed DXC from bringing on the resources

 needed to support digital growth.

                Also during the February 8, 2018 earnings call, Defendant Lawrie said that

 Defendants were “making a big, organic investment around trying to ignite . . . digital sales” by

 “beginning to move in a direction of having one team responsible for the legacy or the run

 environments that we have, and then a separate team that is focused, in many cases, on

 disintermediating and driving digital platform growth.”

                Defendant Lawrie’s statements quoted in ¶175 above were materially false and

 misleading when made because, as discussed further above, Defendants instituted this sales model

 after they had already fired, and continued to fire throughout the Class Period, substantial numbers

 of DXC’s “subject matter experts” as part of their workforce reduction quotas designed to optimize

 earnings, which Defendants knew—but concealed from investors—caused serious execution




                                                 57
Case 1:18-cv-01599-AJT-MSN Document 50 Filed 04/15/19 Page 61 of 89 PageID# 540



 issues and delayed DXC from bringing on the resources needed to support digital growth. In fact,

 at the end of the Class Period, Defendant Lawrie would admit that for the past two quarters,

 Defendants had been using a “generalist sales model” and not a “specialized application sales

 force”—a decision that, on November 8, 2018, Lawrie also explicitly admitted that he was

 “responsible” for the Company’s failed “generalist” sales approach, and in connection therewith

 that he had observed several quarters of “a continued lack of discipline and execution around some

 of the workforce optimization issues.”

                On May 24, 2018, Defendant DXC issued a press release, filed on Form 8-K,

 announcing their fourth quarter and full fiscal year 2018 earnings. That press release quoted

 Defendant Lawrie as stating that Defendants had “successfully executed on our strategic roadmap,

 including the integration of CSC and HPE Enterprise Services, achievement of our first-year

 financial objectives, and a strengthened leadership position in digital transformation.”

                Also on May 24, 2018, Defendants Lawrie and Saleh participated in DXC’s

 earnings call for the fourth quarter and full fiscal year 2018. During that call, Defendant Lawrie

 stated that “[p]rofit during the first year was . . . better than expected” thanks to “execution of the

 synergy plans we outlined at our Investor Day last March, including workforce optimization,

 supply chain efficiencies, policy harmonization and facilities rationalization.”

                Likewise, also during the May 24, 2018 call, Defendant Saleh attributed DXC’s

 “improvement in profitability” to “cost actions we’ve taken to optimize our workforce, harmonize

 our policies, extract greater supply chain efficiencies and rationalize our real estate footprint.”

                Defendants statements quoted in ¶¶177-80 above were materially false and

 misleading when made because, as Defendants have admitted and as discussed further above:

 1) Defendants’ “plan” had actually “been primarily focused on taking people out” and “more




                                                   58
Case 1:18-cv-01599-AJT-MSN Document 50 Filed 04/15/19 Page 62 of 89 PageID# 541



 preoccupied with [cost-cutting] than growth,” which they understood—but concealed from

 investors—undermined the Company’s growth because “there is some trade-off between revenues

 and cost”; 2) Defendants knew—but concealed from investors—that, on May 15, 2018, DXC had

 accused the Executive Vice President in charge of Delivery, DXC’s largest division and thus the

 group most impacted by Defendants’ workforce actions, of “material misconduct” and a

 “substantial and willful failure” to render services, yet that Executive Vice President remained in

 that role; and 3) the “successful[] execut[ion]” of Defendants’ “strategic roadmap” and “synergy

 plans” were actually reckless workforce reductions and other cost-cutting measures designed to

 optimize earnings, not the Company’s workforce, and which Defendants knew—but concealed

 from investors—caused serious execution issues and delayed DXC from bringing on the resources

 needed to support digital growth.

                Also during the May 24, 2018 earnings call, Lawrie stated that DXC had achieved

 “significant reductions [in headcount] or, said another way, increased productivity,” and boasted,

 “Our delivery teams continued to drive increased productivity while improving service levels for

 our clients.” Later, Lawrie stated that the Company would “continue to drive productivity and the

 quality of our service delivery” and that DXC’s “improved service levels . . . has an enormously

 positive impact on our business.” Finally, Lawrie stated, “Our customer satisfaction last year went

 up. So in the first year of integration, all we did, customer satisfaction continued to increase. So

 continuing to drive our cost structure and the productivity and improve service delivery is an

 absolutely critical objective as we look out.”

                Defendant Lawrie’s statements quoted in ¶181 above were materially false and

 misleading when made because, as discussed further above: 1) Defendants knew—but concealed

 from investors—that, on May 15, 2018, DXC had accused the Executive Vice President in charge




                                                  59
Case 1:18-cv-01599-AJT-MSN Document 50 Filed 04/15/19 Page 63 of 89 PageID# 542



 of Delivery, DXC’s largest division and thus the group most responsible for the Company’s service

 levels and customer satisfaction, of “material misconduct” and a “substantial and willful failure”

 to render services, yet that Executive Vice President remained in his role until weeks into the

 second quarter of fiscal year 2019; and 2) DXC’s “significant reductions [in headcount]” were

 reckless workforce reductions designed to optimize earnings, not increase productivity, and which

 Defendants knew—but concealed from investors—had not “improv[ed] service levels for our

 clients” but instead caused serious execution issues and delayed DXC from bringing on the

 resources needed to support digital growth.

                On May 29, 2018, DXC filed its Form 10-K for fiscal year 2018, which was signed

 by Defendants Lawrie and Saleh. In the Form 10-K, Defendants stated as a “Fiscal 2018 Highlight”

 that DXC had “further enhanced our workforce management processes to cost-effectively deliver

 existing business while staffing the required labor for new business.” Defendants further stated,

 “During fiscal 2018, we took actions to optimize our workforce, extract greater supply chain

 efficiencies and rationalize our real estate footprint. We reduced our labor base by approximately

 13% through a combination of automation, best shoring and pyramid correction.”

                Defendants statements quoted in ¶183 above were materially false and misleading

 when made because, as discussed further above: 1) Defendants knew—but concealed from

 investors—that, on May 15, 2018, DXC had accused the Executive Vice President in charge of

 Delivery, DXC’s largest division and the group responsible for delivering existing business, of

 “material misconduct” and a “substantial and willful failure” to render services, yet that Executive

 Vice President remained in his role until weeks into the second quarter of fiscal year 2019; and

 2) DXC’s “enhancement” to its “workforce management process” and “actions to optimize our

 workforce” were primarily workforce reduction quotas designed to optimize earnings, not the




                                                 60
Case 1:18-cv-01599-AJT-MSN Document 50 Filed 04/15/19 Page 64 of 89 PageID# 543



 Company’s workforce, and which Defendants knew—but concealed from investors—caused

 serious execution issues in “deliver[ing] existing business” and prevented DXC from “staffing the

 required labor for new business.”

                On June 29, 2018, Defendant DXC filed its annual proxy statement, which was

 signed by Defendant Lawrie. In it, Defendants claimed that the Company’s “performance in fiscal

 2018” had “exceed[ed] its external expectations on revenue, profitability, and customer

 satisfaction.” Elsewhere, the proxy further discussed Defendants’ “continued focus on customer

 satisfaction,” which was a “key metric” in the Company’s executive compensation awards, and

 stated that that Defendants’ “focus” had “yielded . . . customer satisfaction results that exceeded

 external expectations” and awarded both Defendants Lawrie and Saleh a “100%” weighting for

 customer satisfaction.

                Defendants’ statements quoted in ¶185 above were materially false and misleading

 when made because, as Defendants have admitted and as discussed further above: 1) DXC had

 actually “been primarily focused on taking people out” and “more preoccupied with [cost-cutting]

 than growth,” rather than on “customer satisfaction”; 2) Defendants knew—but concealed from

 investors—that, on May 15, 2018, DXC had accused the Executive Vice President in charge of

 Delivery, DXC’s largest division and thus the group most responsible for the Company’s service

 levels and customer satisfaction, of “material misconduct” and a “substantial and willful failure”

 to render services, yet that Executive Vice President remained in his role until weeks into the

 second quarter of fiscal year 2019; and 3) Defendants knew—but concealed from investors—that

 their reckless cost-cutting measures, including quota-driven workforce reductions designed to

 manage earnings, not the Company’s workforce, had caused serious execution issues and had

 adversely affected “customer satisfaction.”




                                                 61
Case 1:18-cv-01599-AJT-MSN Document 50 Filed 04/15/19 Page 65 of 89 PageID# 544



               On August 7, 2018, Defendants Lawrie and Saleh participated in DXC’s earnings

 call for the first quarter of fiscal year 2019. During the call, Defendant Lawrie stated that

 Defendants would “expand margins while also improving client service levels” through

 automation, and that DXC was “leveraging artificial intelligence, machine learning and bots . . .

 to eliminate labor from many processes.”

               Likewise, also during the August 7, 2018 earnings call, Defendant Saleh discussed

 DXC’s continued efforts “to optimize our workforce,” stating that the Company had “reduced our

 total headcount by an additional 3.7% in the quarter . . . driven by automation, overhead

 rationalization and productivity improvements.”

               Defendants Lawrie and Saleh’s statements quoted in ¶¶187-88 above were

 materially false and misleading when made because, as discussed further above, Defendants’

 reduction in headcount and “eliminat[ion] of labor from many processes” were primarily driven

 by workforce reduction quotas designed to optimize earnings, not the Company’s workforce, and

 which Defendants knew—but concealed from investors—had not “improv[ed] client service

 levels” but instead caused serious execution issues and delayed DXC from bringing on the

 resources needed to support digital growth.

               On August 15, 2018, DXC held its annual shareholding meeting. At that meeting,

 Defendant Lawrie stated, “Today, DXC is a stronger and more versatile leading end-to-end global

 technology services business that is providing unsurpassed value for our clients, partners and

 shareholders, along with growth opportunities for our people.”

               Defendants Lawrie’s statements quoted in ¶190 above were materially false and

 misleading when made because, as discussed further above, DXC was engaged in reckless

 workforce reductions and other cost-cutting measures that Defendants knew—but concealed from




                                                62
Case 1:18-cv-01599-AJT-MSN Document 50 Filed 04/15/19 Page 66 of 89 PageID# 545



 investors—did not provide “unsurpassed value for our clients” but caused serious execution issues

 and delayed DXC from bringing on the resources needed to support digital growth.

        C.      Defendants’ False and Misleading Statements and Omissions Concerning
                DXC’s “Investment in People”

                On February 8, 2018, Defendants Lawrie and Saleh participated in DXC’s earnings

 call for the third quarter fiscal year 2018. During that call, Defendant Lawrie stated, “I think the

 investment we’re making in reskilling our people are all critical factors in helping to expand the

 revenue payment” and that “[w]e are definitely attracting now some really good talent in the cyber

 business.” Lawrie also said that DXC was “reshaping [its] capabilities relative to what clients are

 looking for,” which was “allowing us to respond and scale, and scale” and further that that DXC

 was “going to run a lot of the same plays that we ran this year,” including specifically “ramping

 up our investment in digital skills, both the retraining of our people as well as the recruiting of our

 people[.]”

                Also during the February 8, 2018 earnings call, Defendant Saleh stated that DXC

 had “continue[d] to rebalance our skill mix, including the addition of 5,300 new employees and

 the ongoing retraining of the existing workforce.”

                Defendant Lawrie and Saleh’s statements quoted in ¶¶192-93 above were further

 materially false and misleading when made because, as Defendants have admitted and as discussed

 further above, 1) the “same plays that [Defendants] ran this year” had actually “been primarily

 focused on taking people out” and “more preoccupied with [cost-cutting] than growth,” which

 Defendants understood—but concealed from investors—undermined the Company’s ability to

 “expand the revenue payments” because “there is some trade-off between revenues and cost”; and

 2) as a result of Defendants’ reckless cost-cutting practices, Defendants knew—but concealed from

 investors—that they were unable to “rebalance” the Company’s “skill mix” sufficiently to



                                                   63
Case 1:18-cv-01599-AJT-MSN Document 50 Filed 04/15/19 Page 67 of 89 PageID# 546



 “respond” “to what clients are looking for” and “expand the revenue payments” on the Company’s

 digital business.

                On February 28, 2018, DXC issued a press release that stated, among other things,

 that DXC was “empowering our workforce by investing in our people, driving a cultural shift and

 elevating skillsets to ensure that DXC has the right digital-generation talent to optimally meet

 current and future clients’ needs” and that DXC could “quickly build and deliver partner-

 engineered, at-scale, repeatable offerings and solutions that help drive client digital

 transformations.”

                Defendant DXC’s statements quoted in ¶195 above were materially false and

 misleading when made because, as discussed further above, as a result of Defendants’ reckless

 cost-cutting practices, Defendants knew—but concealed from investors—that they could not

 attract and retain the “right digital-generation talent to optimally meet current and future clients’

 needs.”

                On or about April 17, 2018, DXC made publicly available a presentation delivered

 to investors during March 2018, entitled “Leading our clients’ digital transformations [-] DXC

 Technology Corporate Overview.” Among other things, this presentation told investors that DXC

 was “different” in part because of its “World-Class Talent,” stating, “We are investing to attract

 and upskill the talent who will lead global business tomorrow.” The presentation also stated that

 Defendants had “Deep experience in digital solutions” and purported to have tens of thousands of

 qualified digital employees. Finally, the presentation also quoted Defendant Lawrie as stating,

 “Our clients are facing major disruptive changes. We’re meeting these challenges with highly

 talented people, an experienced hand and an independent view of technology solutions[.]”




                                                  64
Case 1:18-cv-01599-AJT-MSN Document 50 Filed 04/15/19 Page 68 of 89 PageID# 547



                  Defendants’ statements quoted in ¶197 above were materially false and misleading

 when made because, as discussed further above, as a result of DXC’s reckless cost-cutting

 measures Defendants knew—but concealed from investors—the Company could not “attract and

 upskill” the “highly talented people” needed to support the Company’s digital growth.

                  On May 24, 2018, Defendant DXC issued a press release, filed on Form 8-K,

 announcing its fourth quarter and full fiscal year 2018 earnings. That press release quoted

 Defendant Lawrie as stating that Defendants had “successfully executed on our strategic roadmap”

 over the past year and that DXC “continue[s] to invest in our digital capabilities and strategic

 partnerships.”

                  Defendants DXC and Lawrie’s statements quoted in ¶199 above were materially

 false and misleading when made because, as Defendants have admitted and as discussed further

 above: 1) Defendants’ plan had actually “been primarily focused on taking people out” and “more

 preoccupied with [cost-cutting] than growth,” rather than “invest[ing] in our digital capabilities”;

 and 2) the “successful[] execut[ion]” of Defendants’ “strategic roadmap” actually involved

 reckless cost-cutting measures that Defendants knew—but concealed from investors—prevented

 the Company’s from sufficiently obtaining the “digital capabilities” needed to support the

 Company’s digital growth.

                  On May 24, 2018, Defendants Lawrie and Saleh participated in DXC’s earnings

 call for the fourth quarter and full fiscal year 2018. During that call, Defendant Lawrie said that

 Defendants were making a “major investment . . . in our people. We’re continuing to invest very

 heavily in the retraining and reskilling of employees.” Lawrie further stated that Defendants would

 “continue to focus on . . . our ability to more accurately predict what skills we’re going to need,

 how many we’re going to need, how we source them.” Lawrie continued, “the reskilling of our




                                                 65
Case 1:18-cv-01599-AJT-MSN Document 50 Filed 04/15/19 Page 69 of 89 PageID# 548



 people is a key priority [for] our whole digital initiative as we continue to want to increase the

 percent of revenue that we get from digital to offset the natural headwinds we have in the ITO

 business, some of the other legacy businesses[.]”

                Likewise, during the May 24, 2018 call, Defendant Saleh stated that DXC had

 “continued to rebalance our workforce . . . including the hiring of roughly 20,000 new employees

 during the year with a significant focus on digital capabilities.”

                Defendants Lawrie and Saleh’s statements quoted in ¶¶201-02 above were

 materially false and misleading when made because, as discussed further above, as a result of

 Defendants’ reckless cost-cutting measures, Defendants knew—but concealed from investors—

 the Company could not “rebalance” the Company’s workforce sufficiently to “increase the percent

 of revenue that we get from digital to offset the natural headwinds we have in the ITO business,

 some of the other legacy businesses.”

                Also during that May 24, 2018 earnings call, Defendant Lawrie assured investors,

 “the key point here is we are investing back in the business. So this is not just about taking cost

 out.”

                Defendant Lawrie’s statement quoted in ¶204 above was materially false and

 misleading when made because, as Defendants have admitted and as discussed further above, 1) in

 fact, Defendants had actually “been primarily focused on taking people out” and “more

 preoccupied with [cost-cutting] than growth”; and 2) Defendants were engaged in reckless

 cost-cutting measures that Defendants knew—but concealed from investors—delayed DXC from

 bringing on the resources needed to support digital growth.

                On May 29, 2018, DXC filed its Form 10-K for fiscal year 2018, which was signed

 by Defendants Lawrie and Saleh. In the Form 10-K, DXC stated as a “Fiscal 2018 Highlight” that




                                                  66
Case 1:18-cv-01599-AJT-MSN Document 50 Filed 04/15/19 Page 70 of 89 PageID# 549



 it had “rebalanced our skill mix, including the addition of more than 18,000 new employees and

 the ongoing retraining of the existing workforce.”

                DXC’s statements quoted in ¶206 above were further materially false and

 misleading when made because, as discussed further above, Defendants were engaged in reckless

 cost-cutting measures that Defendants knew—but concealed from investors—frustrated the

 Company’s efforts to “rebalance” and “retrain” the Company’s “skill mix” as needed to support

 the Company’s digital growth.

                On August 7, 2018, Defendants Lawrie and Saleh participated in DXC’s earnings

 call for the first quarter of fiscal year 2019. During the call, Defendant Lawrie stated that DXC

 “continue[s] to invest in the business and in attracting and developing our digital workforce,”

 describing “digital boot camps where employees as well as our client executives are provided

 training” and “investing to scale our digital General Manager capabilities.” Lawrie further stated

 that DXC is:

        investing in our digital centers in the U.S., the U.K. and other countries. We’re
        hiring into our global delivery centers and leveraging our graduate program to
        continuously refresh our talent base . . . . We’re making a huge commitment to
        hiring graduates globally. We’ll hire somewhere between 3,000 and 5,000
        graduates this year. . . training . . . [and] deploying [them] along many of these
        digital solution opportunities . . . .

        [W]e’re building career paths with -- for these graduates that come in. . . . The
        digital business, much more onshore, much more customer intimate, and we’re
        making big investments in those centers. Not only the centers themselves but then
        in the hiring and re-skilling of people that we have to deploy against those
        opportunities.

                Likewise, during the August 7, 2018 earnings call, Defendant Saleh stated that

 DXC had “hired more than 6,000 new employees to support our continued shift to digital and drive

 location mix and pyramid improvements.” Saleh further stated, “I also want to tell you that we’re

 reinvesting in the business. It’s not just about cost reduction. We are -- as we mentioned, across



                                                67
Case 1:18-cv-01599-AJT-MSN Document 50 Filed 04/15/19 Page 71 of 89 PageID# 550



 the way, we’re putting quite a bit of investment in our digital transformation ourselves and up-

 skilling our employee base and also training them and also attracting new talent[.]”

                Defendants Lawrie and Saleh’s statements quoted in ¶¶208-09 above were

 materially false and misleading when made because, as Defendants have admitted and as discussed

 further above: 1) in fact, Defendants had actually “been primarily focused on taking people out”

 and “more preoccupied with [cost-cutting] than growth”; and 2) Defendants knew—but concealed

 from investors—that their reckless cost-cutting measures undermined the Company’s investments

 to attract and train the talent needed to support the Company’s digital growth.

                On August 15, 2018, DXC held its annual shareholding meeting. At that meeting,

 Defendant Lawrie stated that Defendants were “building on the momentum established during the

 first 16 months with a focus on a number of key areas,” including DXC’s “continued shift to

 digital” and “continuing to invest in our people.” Lawrie continued, “[W]e’re continuing to ramp

 up training and certification programs and are recruiting people with the right next-gen skills.”

                Defendants Lawrie’s statements quoted in ¶211 above were materially false and

 misleading when made because, as Defendants have admitted and as discussed further above:

 1) DXC’s “momentum established during the first 16 months” had actually “been primarily

 focused on taking people out” and “more preoccupied with [cost-cutting] than growth,” which

 Defendants knew—but concealed from investors—undermined the Company’s ability to “recruit[]

 people with the right next-gen skills”; and 2) as a result of Defendants’ reckless cost-cutting

 measures, Defendants knew—but concealed from investors—Defendants could not train and

 “recruit[] people with the right next-gen skills” as needed to “continue[] [the] shift to digital.”




                                                   68
Case 1:18-cv-01599-AJT-MSN Document 50 Filed 04/15/19 Page 72 of 89 PageID# 551



        D.      Defendants’ False and Misleading Statements and Omissions Concerning
                DXC’s Digital Growth

                During the Company’s February 8, 2018 earnings call, Defendant Lawrie stated

 that “Cloud revenue was up 13% year-over-year, and book-to-bill in the quarter was 1x,” and

 spoke generally of Cloud’s importance to the Company’s pivot to growth through digital, stating

 that Defendants “have been a little more successful than we had planned in terms of offsetting the

 decline in the legacy infrastructure business. We’ve been more successful offsetting that with

 cloud and some of our other digital offerings. So that has gone, in all candor, a little better than

 what we had modeled and what we had communicated . . . . I mean, we’re seeing 24%, 25% growth

 in our enterprise cloud apps business.”

                Defendant Lawrie’s statements quoted in ¶213 above were materially false and

 misleading when made because, as discussed further above, just months earlier, in December 2017,

 DXC had re-classified certain work done by the Company’s Consulting group as part of the

 Company’s Cloud offering in a deliberate effort to manipulate the impression of the Company’s

 digital business.

        E.      Defendants Overstated the Value of the Company’s Largest Asset

                On February 9, 2018, DXC filed its Form 10-Q for third quarter fiscal year 2018,

 which was signed by Defendants Lawrie and Saleh. In it, Defendants reported “Goodwill” of $9.32

 billion, making it the largest asset on the Company’s balance sheet. Of that total, over 77% came

 from the $7.208 billion in goodwill recognized from the acquisition of HPE by CSC (which created

 DXC), which itself was over 73% of the purchase price of $9.85 billion. The Company stated that

 this goodwill “was attributable to the synergies expected to be achieved by combining the

 businesses of CSC and HPES, expected future contracts and the acquired workforce. The




                                                 69
Case 1:18-cv-01599-AJT-MSN Document 50 Filed 04/15/19 Page 73 of 89 PageID# 552



 cost-saving opportunities are expected to include improved operating efficiencies and asset

 optimization.”

                  On May 29, 2018, DXC filed its Form 10-K for fiscal year 2018, which was signed

 by Defendants Lawrie and Saleh. In it, DXC reported that “Goodwill” had increased by $332

 million, to $9.652 billion, still the largest asset on the Company’s balance sheet. This increase in

 Goodwill in part reflected the Company’s $184 million increase in goodwill it recognized from

 the HPE acquisition, now $7.392 billion—75% of the HPE purchase price—as a result of “a

 number of refinements to the . . . purchase price allocation,” including an increase in liabilities of

 $436 million from a “valuation adjustment for outsourcing and other customer contracts taking

 into account continuing performance obligations.” The Company again ascribed the goodwill from

 the HPE merger as “attributable to the synergies expected to be achieved by combining the

 businesses of CSC and HPES, expected future contracts and the acquired workforce. The

 cost-saving opportunities are expected to include improved operating efficiencies and asset

 optimization.”

                  On August 8, 2018, DXC filed its Form 10-Q for first quarter fiscal year 2019,

 which was signed by Defendants Lawrie and Saleh. In it, DXC reported that “Goodwill,” now

 $7.451 billion5, was 25% of the Company’s assets and still the largest asset on the Company’s

 balance sheet. As in the 2018 Form 10-K, the Company allocated as goodwill $7.392 billion of the

 purchase price of the HPE merger; thus, even after subtracting the $2.0 billion of that goodwill

 that DXC had allocated to the now spun-off USPS operating segment, goodwill from the HPE

 merger still amounted to 72% of the Company’s total goodwill.



 5
     As the Company disclosed, the reduction in “Goodwill” reflects its spin-off on June 1, 2018 of
     the Company’s USPS segment into its own entity, Perspecta.


                                                  70
Case 1:18-cv-01599-AJT-MSN Document 50 Filed 04/15/19 Page 74 of 89 PageID# 553



                 DXC’s statements quoted in ¶¶215-17 above were materially false and misleading

  when made because, as discussed further above, a substantial amount of the Company’s Goodwill

  related to the over $7 billion in goodwill that the Company acquired from the HPE merger that

  created DXC, which the Company attributed to “cost-saving opportunities” and “expected

  synergies” but which Defendants knew—but concealed from investors—were actually reckless

  cost-cutting measures, including quota-driven workforce reductions designed only to manage

  earnings, that had already caused and would continue to cause serious execution issues and delay

  DXC from bringing on the resources needed to support its promised digital growth. As a result,

  throughout the Class Period, the Company overstated the value of the Company’s Goodwill, the

  largest asset on its balance sheet.

VIII.    LOSS CAUSATION

                 Defendants’ wrongful conduct, as alleged herein, directly and proximately caused

  Lead Plaintiffs and the Class to suffer substantial losses.

                 During the Class Period, Lead Plaintiffs and the Class purchased or otherwise

  acquired shares of DXC common stock at artificially inflated prices and were damaged thereby

  when the price of those shares declined when the truth was revealed and when the risks that

  Defendants concealed with their false statements materialized. The price of DXC shares declined

  by statistically significant amounts, causing investors losses, when Defendants’ misrepresentations

  and/or the information alleged herein to have been concealed from the market, and/or the effects

  thereof, were revealed and/or the foreseeable risks that had been fraudulently concealed by

  Defendants materialized.

                 First, as discussed more fully above, a news article published in The Register on

  October 24, 2018, began to reveal the falsity of, and materialize the risks concealed by,

  Defendants’ materially false and misleading statements and omissions by exposing the growing


                                                   71
Case 1:18-cv-01599-AJT-MSN Document 50 Filed 04/15/19 Page 75 of 89 PageID# 554



 customer dissatisfaction as a result of the Company’s much-discussed cost-cutting efforts. See,

 e.g., ¶¶74-83. As a result, the price of DXC shares suffered a statistically significant decline of

 over 16%, from $87.56 per share at the close on October 23, 2018, to $73.25 at the close on October

 24, 2018, on high trading volume.

                 Then, on November 6, 2018, the truth became fully revealed, and the concealed

 risks fully materialized, when DXC announced hundreds of millions of dollars in revenue

 shortfalls as the Company finally admitted it was suffering from “execution issues” and was unable

 to muster the resources needed for the digital growth it discussed throughout the Class Period. See,

 e.g., ¶¶84-96. As a result, the price of DXC common stock suffered a statistically significant one-

 day decline of over 12%, from $72.21 per share at the close on November 6, 2018, to $63.21 per

 share on November 7, 2018, on high trading volume.

                 Accordingly, as a result of their purchases of DXC stock during the Class Period,

 Lead Plaintiffs and other members of the Class suffered significant harm.

 IX.      ADDITIONAL SCIENTER ALLEGATIONS

                 In addition to the facts alleged in Section VI above and elsewhere herein, 6

 additional facts give rise to the strong inference that, throughout the Class Period, Defendants

 knew or recklessly disregarded that their statements and omissions, as set forth in Section VII,

 were materially false and misleading when made.

                 Specifically, the Individual Defendants were motivated to artificially inflate the

 price of DXC’s stock so that they could maximize the sales of substantial amounts of their personal




 6
     The cumulative knowledge of all members of the Company’s management team, including the
     Individual Defendants, is properly imputed to DXC.


                                                 72
Case 1:18-cv-01599-AJT-MSN Document 50 Filed 04/15/19 Page 76 of 89 PageID# 555



 holdings. The Individual Defendants’ transactions during the Class Period were made at times and

 amounts that were highly suspicious, unusual, and out of character with prior sales.

                The charts below compare the Individual Defendants’ sales during the nine-month

 Class Period with their sales made in the nine months immediately preceding the Class Period (the

 “Control Period”):

  Class Period Sales by Defendant Lawrie           Class Period Sales by Defendant Saleh

     Trade            Shares       Gross                Trade        Shares        Gross
      Date             Sold       Proceeds               Date         Sold        Proceeds
    03/28/18                100       $10,202          08/08/18        19,285      $1,735,650
    04/10/18              7,400      $757,101          08/24/18          5,715       $514,476
    04/11/18              2,500      $256,188          09/07/18        25,678      $2,340,806
    04/26/18              2,500      $257,899          09/11/18          4,322       $389,066
    04/27/18              2,500      $257,297          09/13/18        50,000      $4,601,385
    05/08/18              2,500      $256,042        Total            105,000      $9,581,384
    05/09/18              2,500      $257,348
    08/28/18            55,549     $4,989,600
    09/13/18            30,000     $2,771,163
    09/27/18              2,500      $235,373
    09/28/18              2,500      $234,127
  Total                110,549    $10,282,339

 Summary of Shares Sold

                              Control Period             Class Period
         Name            Shares Sold     Gross     Shares Sold     Gross
                                       Proceeds                   Proceeds
                                       from Sale                 from Sale
    Lawrie, John Michael             0          $0      110,549 $10,282,339
    Saleh, Paul N.            181,206 $14,808,909       105,000    $9,581,384
 Grand Total                  181,206 $14,808,909       215,549 $19,863,723


                The timing of DXC stock sales by the Individual Defendants was highly suspicious

 and unusual.




                                                73
Case 1:18-cv-01599-AJT-MSN Document 50 Filed 04/15/19 Page 77 of 89 PageID# 556



               Defendant Lawrie did not sell any shares of DXC stock during the Control Period.

 During the Class Period, however, Defendant Lawrie sold DXC stock on eleven occasions for total

 sale of 110,549 shares for proceeds of $10,282,339.

               While Defendant Saleh did sell stock during the Control Period, those sales were

 made pursuant to conversions of stock that he was awarded at prices significantly below DXC’s

 then-market price. Specifically, during the Control Period: on July 17, 2017, Saleh sold 59,824

 shares of DXC stock following a conversion of the same number of shares that same day; on

 August 9, 2017, Saleh sold 40,460 shares of DXC stock following a conversion of the same number

 of shares that same day; and, finally, on August 15, 2017, Defendant Saleh sold 80,922 shares

 following a conversion of the same number of shares that same day. Accordingly, all of Defendant

 Saleh’s Control Period sales were made pursuant to conversions of stock he was awarded at prices

 significantly below DXC’s then-market price, and are not comparable to his massive Class Period

 open market sales.

               The Individual Defendants’ stock sales represented meaningful decreases in

 Defendants’ overall holdings, and these sales were not offset by personal acquisitions of DXC

 stock.

               At the start of the Class Period, Defendant Lawrie held 646,110 shares of DXC

 common stock. He had net sales of 110,549 shares during the Class Period, representing a decrease

 of more than 17% of his holdings.

               Likewise, Defendant Saleh held 136,289 shares of DXC stock at the start of the

 Class Period. He sold 105,000 shares during the Class Period, including the RSUs awarded to

 Defendant Saleh during the Class Period, representing a decrease of approximately 77%.




                                                74
Case 1:18-cv-01599-AJT-MSN Document 50 Filed 04/15/19 Page 78 of 89 PageID# 557



                Finally, the timing of these sales is also suspicious. All of the Individual

 Defendants’ sales occurred before the first corrective disclosure in The Register on October 24,

 2018, which caused the Company’s stock price to decline. Indeed, the vast majority of these sales

 occurred just weeks earlier, in August and September 2018, just before Lawrie “blamed Puri for a

 10 to 15 per cent shortfall in [forecast] revenues” in a nonpublic meeting at DXC.

                Considered collectively, the Individual Defendants’ Class Period DXC stock sales

 support an inference of scienter because: (i) Defendant Lawrie sold no stock during the Control

 Period and then sold over $10 million worth of shares (excluding an exercise) during the Class

 Period; (ii) the quantity of shares sold by Defendants Lawrie and Saleh represented a significant

 percentage of the Individual Defendants’ overall total holdings; and (iii) many of these sales were

 timed to capitalize on DXC’s inflated stock price before Defendants’ fraud first became partially

 known to investors.

                The enormous personal benefits that Defendants Lawrie and Saleh received through

 their insider sales were in addition to other significant compensation they received. Indeed, Hilton,

 who as noted above was a senior executive with the Company during much of the Class Period,

 has alleged in the Hilton Complaint that Defendant Lawrie controlled DXC’s Compensation

 Committee, which acted “as a rubber stamp for Lawrie.” According to Hilton, the Compensation

 Committee       exercised no meaningful independent oversight of Lawrie. This is evidenced by,

 among other things, the awards of $5 million and $1.584 million in incentive awards in June 2018,

 at a time when Hilton—the head of Global Delivery—was not approved for a single dollar.

  X.    PRESUMPTION OF RELIANCE

                At all relevant times, the market for DXC stock was an efficient market for the

 following reasons, among others:




                                                  75
Case 1:18-cv-01599-AJT-MSN Document 50 Filed 04/15/19 Page 79 of 89 PageID# 558



                (a)     DXC stock met the requirements for listing, and was listed and actively

 traded on the NYSE, a highly efficient and automated market;

                (b)     DXC stock traded at high weekly volumes;

                (c)     As a regulated issuer, DXC filed periodic public reports with the SEC and

 the NYSE;

                (d)     DXC was eligible to, and did, file registration statements with the SEC on

 Form S-3;

                (e)     DXC regularly and publicly communicated with investors via established

 market communication mechanisms, including through regular disseminations of press releases on

 the national circuits of major newswire services and through other wide-ranging public disclosures,

 such as communications with the financial press and other similar reporting services; and

                (f)     DXC was followed by several securities analysts employed by major

 brokerage firms, including Barclays, BMO Capital Markets, Cantor Fitzgerald, CFRA, Cowen,

 Deutsche Bank, Evercore, Jefferies, J.P. Morgan, Morgan Stanley, RBC Capital Markets, Sadif

 Investment Analytics, Susquehanna Financial Group, SunTrust Robinson Humphrey, and Wells

 Fargo. Each of these reports was publicly available and entered the public marketplace.

                As a result of the foregoing, the market for DXC stock promptly digested current

 information regarding DXC from all publicly available sources and reflected such information in

 the price of DXC common stock. Under these circumstances, all purchasers of DXC stock during

 the Class Period suffered similar injury through their purchase of DXC stock at artificially inflated

 prices and the presumption of reliance applies.

                In the alternative, Lead Plaintiffs are also entitled to a class-wide presumption of

 reliance under the Supreme Court’s holding in Affiliated Ute Citizens of Utah v. United States, 406




                                                   76
Case 1:18-cv-01599-AJT-MSN Document 50 Filed 04/15/19 Page 80 of 89 PageID# 559



 U.S. 128 (1972), because the claims asserted herein are predicated on Defendants’ omissions of

 material fact that there was a duty to disclose. Specifically, reasonable investors would have

 considered the following facts, among others, important in making investment decisions: 1) that

 Defendants had “been primarily focused on taking people out” and “more preoccupied with

 [cost-cutting] than growth,” even as they understood that “there is some trade-off between

 revenues and cost”; 2) that, on May 15, 2018, DXC had accused the Executive Vice President in

 charge of its largest division of “material misconduct” and a “substantial and willful failure” to

 render services, yet that Executive Vice President would remain in his role even into the second

 quarter of fiscal year 2019; 3) DXC’s “workforce optimization” was actually reckless, quota-

 driven workforce reductions that were designed to manage earnings, not optimize the workforce;

 4) DXC’s reckless cost-cutting measures were causing serious execution issues and delaying DXC

 from bringing on the resources needed to support digital growth; 5) Defendants did not have a

 reasonable basis for DXC’s revenue projections and instead had access to information

 contradicting it; and 6) DXC’s “digital” classifications were changed based on political decisions

 made to influence the market.

                Because this action involves Defendants’ failure to disclose material adverse

 information regarding the above—information that Defendants were obligated to disclose—

 positive proof of reliance is not a prerequisite to recovery. All that is necessary is that the facts

 withheld be material in the sense that a reasonable investor might have considered them important

 in making investment decisions. Given the importance of this information to investors, as set forth

 above, that requirement is satisfied here.




                                                  77
 Case 1:18-cv-01599-AJT-MSN Document 50 Filed 04/15/19 Page 81 of 89 PageID# 560



XI.           INAPPLICABILITY OF STATUTORY SAFE HARBOR

                      The statutory safe harbor applicable to forward-looking statements under certain

      circumstances does not apply to any of the false or misleading statements pleaded in this

      Complaint. The statements complained of herein were historical statements or statements of

      current facts and conditions at the time the statements were made. Further, to the extent that any

      of the false or misleading statements alleged herein can be construed as forward-looking, the

      statements were not accompanied by any meaningful cautionary language identifying important

      facts that could cause actual results to differ materially from those in the statements.

                      Alternatively, to the extent that the statutory safe harbor otherwise would apply to

      any of the allegedly false or misleading forward-looking statements, Defendants are liable for

      those statements because, at the time each of these statements was made, the speaker knew the

      statement was false or misleading and the statement was authorized or approved by an executive

      officer, director, or other control person of DXC who knew that the statement was false. These and

      similar arguably forward-looking statements cannot be protected under the PSLRA safe harbor.

 XII.         CLAIMS BROUGHT PURSUANT TO THE EXCHANGE ACT

                                                   COUNT I

                   For Violations of Section 10(b) of the Exchange Act and Rule 10b-5,
                                          Against All Defendants

                      Lead Plaintiffs repeat and reallege each and every allegation contained above as if

      fully set forth herein.

                      During the Class Period, Defendants carried out a plan, scheme, and course of

      conduct which was intended to and, throughout the Class Period, did: (i) deceive the investing

      public, including Lead Plaintiffs and other Class members, as alleged herein; and (ii) cause

      economic harm to Lead Plaintiffs, KBC’s funds, and other members of the Class.



                                                       78
Case 1:18-cv-01599-AJT-MSN Document 50 Filed 04/15/19 Page 82 of 89 PageID# 561



                Defendants: (i) employed devices, schemes, and artifices to defraud; (ii) made

 untrue statements of material fact and/or omitted to state material facts necessary to make the

 statements not misleading; and (iii) engaged in acts, practices, and a course of business which

 operated as a fraud and deceit upon the purchasers of the Company’s stock in violation of Section

 10(b) of the Exchange Act and Rule 10b-5 promulgated thereunder.

                Defendants, individually and in concert, directly and indirectly, by the use, means

 or instrumentalities of interstate commerce and/or of the mails, engaged, and participated in a

 continuous course of conduct to conceal adverse material information about the Company’s

 financial well-being, operations, and prospects.

                During the Class Period, Defendants made the false statements specified above,

 which they knew or recklessly disregarded to be false or misleading in that they contained

 misrepresentations and failed to disclose material facts necessary in order to make the statements

 made, in light of the circumstances under which they were made, not misleading.

                Defendants had actual knowledge of the misrepresentations and omissions of

 material facts set forth herein, or recklessly disregarded the true facts that were available to them.

 Defendants engaged in this misconduct to conceal DXC’s true condition from the investing public

 and to support the artificially inflated prices of the Company’s stock.

                Lead Plaintiffs, KBC’s funds, and the Class have suffered damages in that, in

 reliance on the integrity of the market, they purchased DXC stock and were harmed when the truth

 about DXC negatively impacted the price of those securities. Lead Plaintiffs, KBC’s funds, and

 the Class would not have purchased DXC stock at the prices they paid, or at all, had they been

 aware of the truth about DXC.




                                                    79
Case 1:18-cv-01599-AJT-MSN Document 50 Filed 04/15/19 Page 83 of 89 PageID# 562



                  As a direct and proximate result of Defendants’ wrongful conduct, Lead Plaintiffs

  and the other members of the Class suffered harm in connection with their respective purchases of

  the Company’s stock during the Class Period.

                  By virtue of the foregoing, Defendants violated Section 10(b) of the Exchange Act

  and Rule 10b-5 promulgated thereunder.

                                               COUNT II

               For Violations of Section 20(a) of the Exchange Act and Rule 10b-5,
                                Against the Individual Defendants

                  Lead Plaintiffs repeat, incorporate, and reallege each and every allegation set forth

  above as if fully set forth herein.

                  The Individual Defendants acted as controlling persons of DXC within the meaning

  of Section 20(a) of the Exchange Act. By virtue of their high-level positions, participation in and/or

  awareness of the Company’s operations, direct involvement in the day-to-day operations of the

  Company, and/or intimate knowledge of the Company’s actual performance, and their power to

  control public statements about DXC, the Individual Defendants had the power and ability to

  control the actions of DXC and its employees.

                  By reason of such conduct, the Individual Defendants are liable pursuant to Section

  20(a) of the Exchange Act.

XIII.     CLASS ACTION ALLEGATIONS

                  Lead Plaintiffs bring this action as a class action pursuant to Rule 23 of the Federal

  Rules of Civil Procedure on behalf of themselves and on behalf of a Class of persons who

  purchased or otherwise acquired DXC stock during the Class Period, and were damaged thereby.

                  Excluded from the Class are the Defendants, members of the immediate family of

  each Defendant, any person, firm, trust, corporation, officer, director or other individual or entity



                                                   80
Case 1:18-cv-01599-AJT-MSN Document 50 Filed 04/15/19 Page 84 of 89 PageID# 563



 in which any Defendant has a controlling interest or which is related to or affiliated with any of

 the Defendants, and the legal representatives, agents, affiliates, heirs, successors-in-interest or

 assigns of any of these excluded persons.

                This action is properly maintainable as a class action for the following reasons:

                (a)     The members of the Class are so numerous that joinder of all members is

 impracticable. The disposition of their claims in a class action will provide substantial benefits to

 the parties and the Court. While the exact number of Class members is unknown to Lead Plaintiffs

 at this time, and can only be ascertained through appropriate discovery, Lead Plaintiffs believe that

 there are at least hundreds of thousands of members in the Class. As of January 31, 2019, DXC

 has over 268 million shares of stock outstanding, owned by at least hundreds or thousands of

 investors. Further, DXC’s stock was actively traded throughout the Class Period on NYSE, an

 efficient market.

                (b)     Questions of law and fact common to the members of the Class, which

 predominate over questions which may affect individual Class members, include:

                        (1)     Whether Defendants violated the federal securities laws;

                        (2)     Whether Defendants omitted and/or misrepresented material facts;

                        (3)     Whether Defendants’ statements omitted material facts necessary in
                                order to make the statements made, in light of the circumstances
                                under which they were made, not misleading;

                        (4)     Whether Defendants knew or recklessly disregarded that their
                                statements and/or omissions were materially false and misleading;

                        (5)     Whether Defendants’ misconduct impacted the price of DXC stock;
                                and

                        (6)     Whether the members of the Class have sustained damages and, if
                                so, the proper measure of damages.




                                                  81
Case 1:18-cv-01599-AJT-MSN Document 50 Filed 04/15/19 Page 85 of 89 PageID# 564



                 (c)       Lead Plaintiffs’ claims are typical of those of the Class. Lead Plaintiffs and

 KBC’s funds were damaged from their purchases (or their Fund’s purchases) of DXC common

 stock during the Class Period. Lead Plaintiffs have no interests that are adverse or antagonistic to

 the interests of the Class.

                 (d)       Lead Plaintiffs are committed to the vigorous prosecution of this action and

 have retained competent counsel experienced in litigation of this nature. Accordingly, Lead

 Plaintiffs are adequate representatives of the Class and will fairly and adequately protect the

 interests of the Class.

                 (e)       Lead Plaintiffs anticipate that there will not be any difficulty in the

 management of this litigation as a class action.

                 For the reasons stated above, a class action is superior to other available methods

 for the fair and efficient adjudication of the claims asserted in this Complaint. Because of the size

 of the individual class members’ claims, few, if any, class members could afford to seek legal

 redress individually for the wrongs complained of in this action.

XIV.     PRAYER FOR RELIEF

         WHEREFORE, Lead Plaintiffs pray for judgment as follows:

                 (a)       Determining that this action is a proper class action under Rule 23 of the

 Federal Rules of Civil Procedure;

                 (b)       Awarding damages to Lead Plaintiffs and other Class members against all

 Defendants, jointly and severally, for all harm sustained as a result of Defendants’ wrongdoing, in

 an amount to be proven at trial, including interest on the damages;

                 (c)       Awarding Lead Plaintiffs and the Class their reasonable costs and expenses

 incurred in this action, including attorneys’ fees and expert fees; and




                                                    82
Case 1:18-cv-01599-AJT-MSN Document 50 Filed 04/15/19 Page 86 of 89 PageID# 565



               (d)       Awarding any equitable, injunctive, or other further relief that the Court

 may deem just and proper.

XV.     JURY DEMAND

        Lead Plaintiffs demand a trial by jury.

 Dated: April 15, 2019                         Respectfully submitted,


                                               /s/ Nathan D. Finch

                                               MOTLEY RICE LLC

                                               Nathan D. Finch (VSB No. 34290)
                                               401 9th St. NW, Suite 1001
                                               Washington, DC 20004
                                               Telephone: (202) 232-5504
                                               Facsimile: (202) 232-5513
                                               nfinch@motleyrice.com

                                               -and-

                                               Gregg S. Levin
                                               Christopher F. Moriarty
                                               Erin Casey Williams
                                               28 Bridgeside Blvd.
                                               Mt. Pleasant, SC 29464
                                               Telephone: (843) 216-9000
                                               Facsimile: (843) 216-9450
                                               glevin@motleyrice.com
                                               cmoriarty@motleyrice.com
                                               ecwilliams@motleyrice.com

                                               BERNSTEIN LITOWITZ BERGER &
                                               GROSSMANN LLP

                                               John C. Browne
                                               Lauren A. Ormsbee
                                               Jesse L. Jensen
                                               1251 Avenue of the Americas
                                               New York, New York 10020
                                               Tel.: (212) 554-1400
                                               Fax: (212) 554-1444
                                               johnb@blbglaw.com
                                               lauren@blbglaw.com


                                                  83
Case 1:18-cv-01599-AJT-MSN Document 50 Filed 04/15/19 Page 87 of 89 PageID# 566



                                    jesse.jensen@blbglaw.com

                                    Co-Lead Counsel for Lead Plaintiffs and the Class

                                    WEBSTER BOOK LLP

                                    Steven T. Webster (VSB No. 31975)
                                    Aaron S. Book (VSB No. 43868)
                                    300 North Washington Street, Suite 404
                                    Alexandria, VA 22314
                                    Telephone: (888) 987-9991
                                    Facsimile: (888) 987-9991
                                    swebster@websterbook.com
                                    abook@websterbook.com

                                    Liaison Counsel

                                    COHEN MILSTEIN SELLERS & TOLL PLLC

                                    Steven J. Toll
                                    1100 New York Avenue
                                    Fifth Floor
                                    Washington, D.C. 20005
                                    Telephone: (202) 408-4600
                                    Facsimile: (202) 408-4699
                                    stoll@cohenmilstein.com

                                    Liaison Counsel




                                      84
Case 1:18-cv-01599-AJT-MSN Document 50 Filed 04/15/19 Page 88 of 89 PageID# 567



                               APPENDIX A
                            Former Employee Key

   FE
            Tenure                  Relevant Position(s) or Role(s)
   No.
   1.     2017 – 2018   Chief Technology Officer for Americas Region

   2.     2017 – 2018   Senior Manager, Global Service Desk – Americas

   3.     2017 – 2018   Senior Finance Manager

   4.     2017 – 2018   Client Sales Executive

   5.     2017 – 2019   Technology Principal Consultant

   6.     2017 – 2018   Chief Technologist for DXC’s Americas Travel &
                        Transportation Industry
   7.     2017 – 2019   Account Delivery Lead

   8.     2017 – 2019   Pricing Consultant

   9.     2017 – 2019   Engagement Manager

   10.        2017      Vice President of Talent Acquisition

   11.    2017 – 2018   Vice President & General Manager

   12.    2017 – 2018   Director of Security Consulting & Integration

   13.    2017 – 2018   Director of Enterprise & Cloud Applications, Americas

   14.    2017 – 2019   Director

   15.    2017 – 2019   Principal, Digital Experience Consulting




                                       85
Case 1:18-cv-01599-AJT-MSN Document 50 Filed 04/15/19 Page 89 of 89 PageID# 568



                               CERTIFICATE OF SERVICE

        I hereby certify that on April 15, 2019, I will electronically file the foregoing with the Clerk
 of Court using the CM/ECF system, which will then send a notification of such filing (NEF) to all
 counsel of record.
                                               /s/ Nathan D. Finch
                                               Nathan D. Finch (VSB No. 34290)
                                               401 9th St. NW, Suite 1001
                                               Washington, DC 20004
                                               Telephone: (202) 232-5504
                                               Facsimile: (202) 232-5513
                                               nfinch@motleyrice.com




                                                   86
